Exhibit 10.1

Execution Version

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

NexPoint Real Estate Finance Operating Partnership, L.P.

a Delaware limited partnership

 

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN
OPINION OF COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE PARTNERSHIP, TO
THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS.

 

AMENDED AND RESTATED AS OF February 11, 2020

 

 

AmericasActive:14016784.12

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1. DEFINED TERMS

 

2

 

 

 

ARTICLE 2. ORGANIZATIONAL MATTERS

 

14

 

Section 2.1. Continuation

 

14

 

Section 2.2. Name

 

14

 

Section 2.3. Registered Office and Agent; Principal Office

 

14

 

Section 2.4. Power of Attorney

 

15

 

Section 2.5. Term

 

16

 

Section 2.6. Admission of Partners

 

16

 

 

 

ARTICLE 3. PURPOSE

 

16

 

Section 3.1. Purpose and Business

 

16

 

Section 3.2. Powers

 

17

 

Section 3.3. Representations and Warranties by the Parties

 

17

 

Section 3.4. Not Publicly Traded

 

19

 

 

 

ARTICLE 4. CAPITAL CONTRIBUTIONS

 

19

 

Section 4.1. Capital Contributions of the Partners

 

19

 

Section 4.2. Issuances of Additional Partnership Interests

 

20

 

Section 4.3. Additional Funds

 

20

 

Section 4.4. Preemptive Rights

 

21

 

Section 4.5. No Interest

 

21

 

Section 4.6. LTIP Units

 

21

 

Section 4.7. Conversion of LTIP Units

 

23

 

 

 

ARTICLE 5. DISTRIBUTIONS

 

25

 

Section 5.1. Requirement and Characterization of Distributions

 

25

 

Section 5.2. Amounts Withheld

 

25

 

Section 5.3. Distributions Upon Liquidation

 

25

 

Section 5.4. Restricted Distributions

 

25

 

Section 5.5. Compliance with REIT Requirements

 

25

 

 

 

ARTICLE 6. ALLOCATIONS

 

26

 

Section 6.1. Allocations For Capital Account Purposes

 

26

 

 

 

ARTICLE 7. MANAGEMENT AND OPERATIONS OF BUSINESS

 

27

 

Section 7.1. Management

 

27

 

Section 7.2. Certificate of Limited Partnership

 

30

 

Section 7.3. Restrictions on General Partner Authority

 

31

 

Section 7.4. Reimbursement of the General Partner and the Company

 

31

 

Section 7.5. Outside Activities of the General Partner

 

32

 

Section 7.6. Contracts with Affiliates

 

32

 

Section 7.7. Indemnification

 

33

 

Section 7.8. Liability of the General Partner

 

34

 

Section 7.9. Other Matters Concerning the General Partner

 

35

 

Section 7.10. Title to Partnership Assets

 

36

 

Section 7.11. Reliance by Third Parties

 

36

i

AmericasActive:14016784.12

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

ARTICLE 8. RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

37

 

Section 8.1. Limitation of Liability

 

37

 

Section 8.2. Management of Business

 

37

 

Section 8.3. Outside Activities of Limited Partners

 

37

 

Section 8.4. Return of Capital

 

38

 

Section 8.5. Rights of Limited Partners Relating to the Partnership

 

38

 

Section 8.6. Redemption Right

 

39

 

 

 

ARTICLE 9. BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

41

 

Section 9.1. Records and Accounting

 

41

 

Section 9.2. Fiscal Year

 

41

 

Section 9.3. Reports

 

41

 

 

 

ARTICLE 10.   TAX MATTERS

 

42

 

Section 10.1. Preparation of Tax Returns

 

42

 

Section 10.2. Tax Elections

 

42

 

Section 10.3. Partnership Representative

 

43

 

Section 10.4. Withholding

 

44

 

 

 

ARTICLE 11. TRANSFERS AND WITHDRAWALS

 

45

 

Section 11.1. Transfer

 

45

 

Section 11.2. Transfer of General Partner Interest

 

45

 

Section 11.3. Limited Partners’ Rights to Transfer

 

46

 

Section 11.4. Substituted Limited Partners

 

47

 

Section 11.5. Assignees

 

48

 

Section 11.6. Drag-Along Rights

 

48

 

Section 11.7. General Provisions

 

49

 

 

 

ARTICLE 12. ADMISSION OF PARTNERS

 

50

 

Section 12.1. Admission of Successor General Partner

 

50

 

Section 12.2. Admission of Additional Limited Partners

 

50

 

Section 12.3. Amendment of Agreement and Certificate of Limited Partnership

 

51

 

 

 

ARTICLE 13. DISSOLUTION, LIQUIDATION AND TERMINATION

 

51

 

Section 13.1. Dissolution

 

51

 

Section 13.2. Winding Up

 

52

 

Section 13.3. Deficit Capital Account Restoration Obligation

 

54

 

Section 13.4. Deemed Contribution and Distribution

 

54

 

Section 13.5. Rights of Limited Partners

 

54

 

Section 13.6. Notice of Dissolution

 

54

 

Section 13.7. Termination of Partnership and Cancellation of Certificate of
Limited Partnership

 

55

 

Section 13.8. Reasonable Time for Winding Up

 

55

 

Section 13.9. Waiver of Partition

 

55

ii

AmericasActive:14016784.12

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

ARTICLE 14. AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

 

55

 

Section 14.1. Amendment of Partnership Agreement

 

55

 

Section 14.2. Meetings of the Partners

 

56

 

 

 

ARTICLE 15. GENERAL PROVISIONS

 

57

 

Section 15.1. Addresses and Notice

 

57

 

Section 15.2. Titles and Captions

 

57

 

Section 15.3. Pronouns and Plurals

 

57

 

Section 15.4. Further Action

 

57

 

Section 15.5. Binding Effect

 

57

 

Section 15.6. Creditors

 

58

 

Section 15.7. Waiver

 

58

 

Section 15.8. Counterparts

 

58

 

Section 15.9. Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial

 

58

 

Section 15.10. Invalidity of Provisions

 

58

 

Section 15.11. Entire Agreement

 

59

 

Section 15.12. Legal Counsel Relationships

 

59

 

 

 

 

 

Toc24972779

 

 

 

Exhibit A – Partners’ Contributions and Partnership Interests

 

A-1

Exhibit B – Capital Account Maintenance

 

B-1

Exhibit C – Special Allocation Rules

 

C-1

Exhibit D – Notice of Redemption

 

D-1

Exhibit E – Constructive Ownership Definition

 

E-1

Exhibit F – Schedule of Partner’s Ownership with Respect to Tenants

 

F-1

Exhibit G – Notice of Election by Partner to Convert LTIP Units into Common
Units

 

G-1

Exhibit H – Notice of Election by Partnership to Force Conversion of LTIP Units
into Common Units

 

H-1

 

 

iii

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT
OF
NexPoint Real Estate Finance

Operating Partnership, L.P.

THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF NexPoint Real Estate
Finance Operating Partnership, L.P. (as now or hereafter amended, restated,
modified, supplemented, or replaced, this “Agreement”), dated as of February 11,
2020, is entered into by and among NexPoint Real Estate Finance OP GP, LLC, a
Delaware limited liability company (the “General Partner”), the Persons (as
defined below) whose names are from time to time set forth on Exhibit A attached
hereto (as it may be amended from time to time), and the parties to the original
agreement of limited partnership of NexPoint Real Estate Finance Operating
Partnership, L.P., dated as of June 10, 2019 (the “Prior Agreement”).

WHEREAS, the limited partnership was formed on June 7, 2019 and the Prior
Agreement was entered into between Brian Mitts, as general partner (the “Initial
General Partner”), and Matthew McGraner, as the sole limited partner (the
“Initial Limited Partner”); and

WHEREAS, the General Partner and the Persons (as defined below) that are party
hereto from time to time and whose names are set forth on Exhibit A attached
hereto (as it may be amended from time to time) desire to: (a) enter into this
Amended and Restated Limited Partnership Agreement of NexPoint Real Estate
Finance Operating Partnership, L.P. (the “Partnership”); (b) effect the
withdrawal of Brian Mitts as the general partner of the Partnership and Matthew
McGraner as a limited partner of the Partnership; (c) effect the admission of
the General Partner as the general partner of the Partnership; (d) effect the
admission of the Persons whose names are set forth on Exhibit A attached hereto
as Limited Partners of the Partnership; (e) continue the Partnership on the
terms set forth herein; and (f) continue the operation of the Partnership under
the name NexPoint Real Estate Finance Operating Partnership, L.P.

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

ARTICLE 1.

DEFINED TERMS

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“704(c) Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution, as determined by
the General Partner, following the direction and approval of the Board of
Directors, using such reasonable method of valuation as it may adopt.  Subject
to Exhibit B hereof, the General Partner shall, following the direction and
approval of the Board of Directors, use such method as it deems reasonable and
appropriate to allocate the aggregate of the 704(c) Values of Contributed
Properties in a single or integrated transaction among the separate properties
on a basis proportional to their respective fair market values.

“Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del. C.
§17-101, et seq., as it may be amended from time to time, and any successor to
such statute.

“Additional Funds” has the meaning set forth in Section 4.3(A).

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 hereof and who is shown as such on the
books and records of the Partnership.

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Partnership taxable year (i) increased by any amounts
which such Partner is obligated to restore pursuant to any provision of this
Agreement or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704‑2(i)(5) and (ii)
decreased by the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).  The foregoing definition of Adjusted Capital Account
is intended to comply with the provisions of Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership taxable year.

“Adjusted Property” means any property, the Carrying Value of which has been
adjusted pursuant to Exhibit B hereof.

“Adjustment Event” has the meaning set forth in Section 4.6(A)(1) hereof.

2

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person. For
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreed Value” means (i) in the case of any Contributed Property as of the time
of its contribution to the Partnership, the 704(c) Value of such property,
reduced by any liabilities either assumed by the Partnership upon such
contribution or to which such property is subject when contributed, and (ii) in
the case of any property distributed to a Partner by the Partnership, the
Partnership’s Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution as determined under Section 752 of the Code and the Regulations
thereunder.

“Agreement” has the meaning set forth in the recitals hereto.

“Aggregate Consideration” has the meaning set forth in Section 11.6(C).

“Approved Sale” means a Sale of the Partnership which is approved by the
Partners holding, collectively, more than 50% of the issued and outstanding
Partnership Interests.

“Approving Partners” has the meaning set forth in Section 11.6(A).

“Assignee” means a Person to whom all or a portion of a Partnership Interest has
been transferred in a manner permitted under this Agreement, but who has not
become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5.

“Available Cash” means, with respect to any period for which such calculation is
being made, all cash balances of the Partnership net of the Partnership’s
working capital needs, anticipated capital expenditures, operating expenses,
debt service requirements and other necessary reserves including with respect to
contingencies or commitments, each as determined by the General Partner,
following the direction and approval of the Board of Directors.

“Bankruptcy Event” shall mean, with respect to any Person, such Person (a) is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors or (b) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar person charged with the reorganization or liquidation of its business
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment.

“Board of Directors” means the Board of Directors of the Company.

3

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date.  A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to Exhibit
B and the hypothetical balance of such Partner’s Capital Account computed as if
it had been maintained strictly in accordance with federal income tax accounting
principles.

“Book-Up Target” for a Profits LTIP Unit means (i) initially, the Company Common
Unit Economic Balance as determined on the date such Profits LTIP Unit was
granted less any Capital Contributions (if any) made by the Partner with respect
to such Profits LTIP Unit and (ii) thereafter, the remaining amount, if any,
required to be allocated to such Profits LTIP Unit for the Economic Capital
Account Balance of the holder of such Profits LTIP Unit, to the extent
attributable to such Profits LTIP Unit, to be equal to the Company Common Unit
Economic Balance.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B hereof.

“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Agreed Value of Contributed Property which such Partner
contributes or is deemed to contribute to the Partnership.

“Capital LTIP Unit” has the meaning set forth in Section 4.6(A).

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the 704(c) Value of such property, reduced (but not below zero) by all
Depreciation with respect to such property charged to the Partners’ Capital
Accounts following the contribution of or adjustment with respect to such
property; and (ii) with respect to any other Partnership property, the adjusted
basis of such property for federal income tax purposes, all as of the time of
determination.  The Carrying Value of any property shall be adjusted from time
to time in accordance with Exhibit B hereof, and to reflect changes, additions
or other adjustments to the Carrying Value for dispositions and acquisitions of
Partnership properties, as deemed appropriate by the General Partner, following
the direction and approval of the Board of Directors.

“Cash Amount” means an amount of cash equal to the Value on the Valuation Date
of the REIT Shares Amount.

“Certificate” means the Certificate of Limited Partnership of the Partnership as
filed in the office of the Delaware Secretary of State on June 7, 2019, as
amended, restated and/or supplemented from time to time in accordance with the
terms hereof and the Act.

4

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

“Charter” means the Articles of Amendment and Restatement of the Company filed
with the State Department of Assessments and Taxation of the State of Maryland
on February 3, 2020, as amended, restated and/or supplemented from time to time.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder.  Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

“Common Units” means the Partnership Units, other than LTIP Units or any other
series of units of Limited Partner Interest issued in the future and designated
as preferred or otherwise different from the Common Units, such difference
including, but not limited to, with respect to the payment of distributions,
including distributions upon liquidation.

“Company” means NexPoint Real Estate Finance, Inc., a Maryland corporation.

“Company Common Unit Economic Balance” means (i) the Economic Capital Account
Balance of the Company but only to the extent attributable to the Company’s
ownership of Common Units and computed on a hypothetical basis after taking into
account all allocations through the date on which any allocation is made under
Section 1(H) of Exhibit C divided by (ii) the number of the Company’s Common
Units.

“Constructive Ownership” or “Constructively Own” means ownership under the
constructive ownership rules described in Exhibit E.

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act (but excluding cash), contributed or deemed contributed
to the Partnership.  Once the Carrying Value of a Contributed Property is
adjusted pursuant to Exhibit B hereof, such property shall no longer constitute
a Contributed Property for purposes of Exhibit B hereof, but shall be deemed an
Adjusted Property for such purposes.

“Conversion Date” has the meaning set forth in Section 4.7(B).

“Conversion Factor” means 1.0, subject to adjustment as follows:  (i) in case
the Company shall (A) make a distribution on the outstanding REIT Shares in REIT
Shares, (B) subdivide or reclassify the outstanding REIT Shares into a greater
number of REIT Shares, or (C) combine or reclassify the outstanding REIT Shares
into a smaller number of REIT Shares, the Conversion Factor in effect at the
opening of business on the day following the date fixed for the determination of
shareholders entitled to receive such distribution or subject to such
subdivision, combination or reclassification shall be proportionately adjusted
so that a holder of Partnership Units shall be entitled to receive, upon
exchange thereof, the number of REIT Shares which the holder would have owned at
the opening of business on the day following the date fixed for such
determination had such Partnership Units been exchanged immediately prior to
such determination; (ii) in case the Partnership shall subdivide or reclassify
the outstanding Partnership Units into a greater number of Partnership Units,
the Conversion Factor in

5

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

effect at the opening of business on the day following the date fixed for the
determination of Partnership Unit holders subject to such subdivision or
reclassification shall be proportionately adjusted so that a holder of
Partnership Units shall be entitled to receive, upon exchange thereof, the
number of REIT Shares which the holder would have owned at the opening of
business on the day following the date fixed for such determination had such
Partnership Units been exchanged immediately prior to such determination; (iii)
in case the Company (A) shall issue rights or warrants to all holders of REIT
Shares entitling them to subscribe for or purchase REIT Shares at a price per
share less than the daily market price per REIT Share on the date fixed for the
determination of shareholders entitled to receive such rights or warrants, (B)
shall not issue similar rights or warrants to all holders of Partnership Units
entitling them to subscribe for or purchase REIT Shares or Partnership Units at
a comparable price (determined, in the case of Partnership Units, by reference
to the Conversion Factor), and (C) cannot issue such rights or warrants to a
Redeeming Partner as otherwise required by the definition of “REIT Shares
Amount” set forth in this Article 1, then the Conversion Factor in effect at the
opening of business on the day following the date fixed for such determination
shall be increased by multiplying such Conversion Factor by a fraction of which
the numerator shall be the number of REIT Shares outstanding at the close of
business on the date fixed for such determination plus the number of REIT Shares
so offered for subscription or purchase, and of which the denominator shall be
the number of REIT Shares outstanding at the close of business on the date fixed
for such determination plus the number of REIT Shares which the aggregate
offering price of the total number of REIT Shares so offered for subscription
would purchase at such daily market price per share, such increase to the
Conversion Factor to become effective immediately after the opening of business
on the day following the date fixed for such determination; and (iv) in case the
Company shall, by distribution or otherwise, distribute to all holders of its
REIT Shares, (A) capital shares of any class other than its REIT Shares, (B)
evidence of its indebtedness or (C) assets (excluding any rights or warrants
referred to in clause (iii) above, any cash distribution lawfully paid under the
laws of the state of organization of the Company, and any distribution referred
to in clause (i) above) and shall not cause a corresponding distribution to be
made to all holders of Partnership Units, the Conversion Factor shall be
adjusted so that the same shall equal the ratio determined by multiplying the
Conversion Factor in effect immediately prior to the close of business on the
date fixed for the determination of shareholders entitled to receive such
distribution by a fraction of which the numerator shall be the daily market
price per REIT Share on the date fixed for such determination, and of which the
denominator shall be such daily market price per REIT Share less the fair market
value (as determined by the Board of Directors, whose determination shall be
conclusive and described in a resolution of the Board of Directors certified by
the Secretary of the Company and delivered to the holders of the Partnership
Units) of the portion of the capital shares or evidences of indebtedness or
assets so distributed applicable to one REIT Share, such adjustment to become
effective immediately prior to the opening of business on the day following the
date fixed for the determination of shareholders entitled to receive such
distribution.

“Conversion Notice” has the meaning set forth in Section 4.7(B) hereof.

6

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

“Conversion Right” has the meaning set forth in Section 4.7(A) hereof.

“Covered Person” has the meaning set forth in Section 7.8(A).

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
GAAP, should be capitalized.

“Delaware Courts” has the meaning set forth in Section 15.10(B) hereof.

“Depreciation” means, for each taxable year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.

“Economic Capital Account Balance”, with respect to a Partner, means an amount
equal to such Partner’s Capital Account balance, plus the amount of its share of
any Partner Minimum Gain and Partnership Minimum Gain.

“Eligible LTIP Unit” has the meaning set forth in Section 4.7(A).

“Equity Incentive Plan” means any equity incentive or compensation plan adopted
now or in the future by the Company and/or the Partnership.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time, as interpreted by the applicable regulations
thereunder.  Any reference herein to a specific section or Title of ERISA shall
be deemed to include a reference to any corresponding provision of future law.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“flow through entity” has the meaning set forth in Section 3.3(D)(3) hereof.

“Forced Conversion” has the meaning set forth in Section 4.7(C) hereof.

“Forced Conversion Notice” has the meaning set forth in Section 4.7(C) hereof.

7

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

“GAAP” means U.S. generally accepted accounting principles, applied on a
consistent basis.

“General Partner” has the meaning set forth in the recitals hereto.

“General Partner Interest” means a Partnership Interest held by the General
Partner, in its capacity as general partner of the Partnership.  A General
Partner Interest may be (but is not required to be) expressed as a number of
Partnership Units.

“Incapacity” or “Incapacitated” means, (i) as to any individual Partner, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating him incompetent to manage his Person or his estate; (ii) as to any
corporation which is a Partner, the filing of a certificate of dissolution, or
its equivalent, for the corporation or the revocation of its charter; (iii) as
to any partnership or limited liability company which is a Partner, the
dissolution and commencement of winding up of the partnership or limited
liability company; (iv) as to any estate which is a Partner, the distribution by
the fiduciary of the estate’s entire interest in the Partnership; (v) as to any
trustee of a trust which is a Partner, the termination of the trust (but not the
substitution of a new trustee); or (vi) as to any Partner, the bankruptcy of
such Partner.  For purposes of this definition, bankruptcy of a Partner shall be
deemed to have occurred when (a) the Partner commences a voluntary proceeding
seeking liquidation, reorganization or other relief under any bankruptcy,
insolvency or other similar law now or hereafter in effect; (b) the Partner is
adjudged as bankrupt or insolvent, or a final and non-appealable order for
relief under any bankruptcy, insolvency or similar law now or hereafter in
effect has been entered against the Partner; (c) the Partner executes and
delivers a general assignment for the benefit of the Partner’s creditors; (d)
the Partner files an answer or other pleading admitting or failing to contest
the material allegations of a petition filed against the Partner in any
proceeding of the nature described in clause (b) above; (e) the Partner seeks,
consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for the Partner or for all or any substantial part of the Partner’s
properties; (f) any proceeding seeking liquidation, reorganization or other
relief of or against such Partner under any bankruptcy, insolvency or other
similar law now or hereafter in effect has not been dismissed within 120 days
after the commencement thereof; (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within 90 days of such appointment; or (h) an appointment
referred to in clause (g) which has been stayed is not vacated within 90 days
after the expiration of any such stay.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of (A)
his or its status as the General Partner, or as a trustee, director, officer,
shareholder, partner, member, employee, representative or agent of the General
Partner or as an officer, employee, representative or agent of the Partnership
or as the Partnership Representative, or (B) his, her or its liabilities,
pursuant to a loan guarantee or otherwise, for any indebtedness of the
Partnership or any Subsidiary of the Partnership (including, without limitation,
any indebtedness which the Partnership or any Subsidiary of the Partnership has
assumed or taken assets subject to); and (ii) such other Persons (including
Affiliates of the General Partner or the Partnership) as the General Partner may
designate from time to time (whether before or after the event giving rise to
potential liability) following the direction and approval of the Board of
Directors.

8

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

“Initial Limited Partner” has the meaning set forth in the recitals hereto.

“Initial General Partner” has the meaning set forth in the recitals hereto.

“Limited Partner” means the Company and any other Person named as a limited
partner of the Partnership in Exhibit A attached hereto, as such Exhibit may be
amended from time to time, or any Substituted Limited Partner or Additional
Limited Partner, in such Person’s capacity as a limited partner of the
Partnership.  For purposes of this Agreement and the Act, the Limited Partners
shall constitute a single class or group of limited partners.

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled, as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement.  A Limited Partner Interest may be (but is not required to be)
expressed as a number of Partnership Units.

“Liquidating Event” has the meaning set forth in Section 13.1.

“Liquidating Gains” means any net gain realized in connection with the actual or
hypothetical sale of all or substantially all of the assets of the Partnership
(including upon the occurrence of any event of liquidation of the Partnership),
including but not limited to the net gain realized in connection with an
adjustment to the Carrying Value of Partnership assets under Section 1.D of
Exhibit B attached hereto.

“Liquidating Losses” means any net loss realized in connection with the actual
or hypothetical sale of all or substantially all of the assets of the
Partnership (including upon the occurrence of any event of liquidation of the
Partnership), including but not limited to the net loss realized in connection
with an adjustment to the Carrying Value of Partnership assets under Section 1.D
of Exhibit B attached hereto.

“Liquidator” has the meaning set forth in Section 13.2.

“LTIP Unitholder” means a Partner that holds LTIP Units.

“LTIP Units” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in Section 4.6
and elsewhere in this Agreement in respect of holders of LTIP Units. The
allocation of LTIP Units among the Partners shall be set forth on Exhibit A, as
it may be amended and/or restated from time to time.

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period.  The items
included in the calculation of Net Income shall be determined in accordance with
U.S. federal income tax accounting principles, subject to the specific
adjustments provided for in Section 1.B of Exhibit B.

9

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period.  The items
included in the calculation of Net Loss shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for in Section 1.B of Exhibit B.

“Non-Approving Partners” has the meaning set forth in Section 11.6(A).

“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Partnership
taxable year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit D to this Agreement.

“Partner” means a General Partner or a Limited Partner, and “Partners” means the
General Partner and the Limited Partners collectively.

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Debt” has the meaning set forth in Regulations Section
1.704-2(b)(4).

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership taxable year shall be
determined in accordance with the rules of Regulations Section 1.704-2(i)(2).

“Partnership” has the meaning set forth in the recitals hereto.

“Partnership Interest” means an ownership interest in the Partnership held by
either a Partner or LTIP Units, to the extent the General Partner has awarded
LTIP Units pursuant to an Equity Incentive Plan, and includes any and all
benefits to which the holder of such a partnership interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.  A Partnership Interest
may be (but is not required to be) expressed as a number of Partnership Units.

“Partnership Minimum Gain” has the meaning set forth in Regulations Section
1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as any net
increase or decrease in a Partnership Minimum Gain, for a Partnership taxable
year shall be determined in accordance with the rules of Regulations Section
1.704-2(d).

10

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.1 hereof,
which record date shall be the same as the record date established by the
Company for a distribution to its shareholders of some or all of its portion of
such distribution.

“Partnership Representative” has the meaning set forth in Section 10.3(A).

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1 and 4.2 and includes
LTIP Units and any other classes or series of Partnership Units established
after the date hereof.  The number of Partnership Units outstanding and the
Percentage Interest in the Partnership represented by such Partnership Units are
set forth in Exhibit A attached hereto, as such Exhibit may be amended, restated
and/or supplemented from time to time.

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

“Percentage Interest” means, as to a Partner, its interest in the Partnership as
determined by dividing the Partnership Units owned by such Partner by the total
number of Partnership Units then outstanding and as specified in Exhibit A
attached hereto, as such Exhibit may be amended from time to time.

“Person” means an individual or a real estate investment trust, corporation,
partnership, limited liability company, trust, estate, unincorporated
organization, association or other entity.

“Prior Agreement” has the meaning set forth in the recitals hereto.

“Profits LTIP Unit” has the meaning set forth in Section 4.6(A).

“Qualified REIT Subsidiary” means a qualified REIT subsidiary of the Company
within the meaning of Section 856(i)(2) of the Code.

“Recapture Income” means any gain recognized by the Partnership upon the
disposition of any property or asset of the Partnership, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

“Redeeming Partner” has the meaning set forth in Section 8.6(A).

“Redemption Right” shall have the meaning set forth in Section 8.6(A).

“Regulations” means the Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

“REIT” means a real estate investment trust under Section 856 of the Code.

“REIT Shares” means shares of common stock, $0.01 par value per share, of the
Company.

11

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

“REIT Shares Amount” means a number of REIT Shares equal to the product of the
number of Partnership Units offered for redemption by a Redeeming Partner,
multiplied by the Conversion Factor; provided, that in the event the Company
issues to all holders of REIT Shares rights, options, warrants or convertible or
exchangeable securities entitling the shareholders to subscribe for or purchase
REIT Shares, or any other securities or property (collectively, the “rights”),
and the Company can issue such rights to the Redeeming Partner, then the REIT
Shares Amount shall also include such rights that a holder of that number of
REIT Shares would be entitled to receive.

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 2(B)(1)(a) or 2(B)(2)(a) of Exhibit C to eliminate Book-Tax Disparities.

“Sale of the Partnership” means (a) a sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that taken together, result in the sale or other disposition of all
or substantially all of the assets of the Partnership, (b) a transaction or
series of related transactions in which a Person, or group of related Persons,
acquires more than 50% of the outstanding Partnership Units, or (c) the merger
or consolidation of the Partnership with or into another Person that is not (i)
an Affiliate of the Partnership or (ii) a Partner, in each case in clauses (b)
and (c) above, under circumstances in which the holders of a majority of
Partnership Units, immediately prior to such transaction, own less than a
majority in voting power of the surviving or resulting Person immediately
following such transaction.

“Securities Act” means the Securities Act of 1933, as amended.

“Specified Redemption Date” means the 10th Business Day after receipt by the
Partnership of a Notice of Redemption; provided, that if the Company combines
its outstanding REIT Shares, no Specified Redemption Date shall occur after the
record date of such combination of REIT Shares and prior to the effective date
of such combination.

“Subsidiary” means, with respect to any Person, any real estate investment
trust, corporation, partnership, limited liability company or other entity of
which (a) a majority of (i) the voting power of the voting equity securities; or
(ii) the outstanding equity interests, is owned, directly or indirectly, by such
Person or (b) such Person acts as the general partner, sole member or sole
manager.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.

“Target Balance” has the meaning set forth in Section 1(H)(1) of Exhibit C
attached hereto.

“Tenant” means any tenant from which the Company derives rent either directly or
indirectly through partnerships or limited liability companies, including the
Partnership.

“Trading Days” means days on which the primary trading market for REIT Shares,
if any, is open for trading.

12

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

“Transaction” has the meaning set forth in Section 15.12.

“transfer”, when used in this Article 11, has the meaning set forth in Section
11.1(A).

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Exhibit B hereof) as of such date; over (ii)
the Carrying Value of such property (prior to any adjustment to be made pursuant
to Exhibit B hereof) as of such date.

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B hereof) as of
such date; over (ii) the fair market value of such property (as determined under
Exhibit B hereof) as of such date.

“Unvested LTIP Units” has the meaning set forth in Section 4.6(C)(1) hereof.

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

“Value” means, with respect to a REIT Share, the greater of (i) the Company’s
most recent net asset value as determined by the Board of Directors and (ii) if
the REIT Shares are listed or admitted to trading on any national securities
exchange, the volume weighted average price for the 10 consecutive Trading Days
immediately preceding the Valuation Date.  If the REIT Shares are not listed or
admitted to trading on any national securities exchange, the volume weighted
average price with respect to a REIT Share will be the volume weighted average
price on such day or, if no sale takes place on such day, the average of the
closing bid and asked prices on such day, as reported by a reliable quotation
source designated by the General Partner or if no such closing bid and asked
prices are available, the average of the reported high bid and low asked prices
on such day, as reported by a reliable quotation source designated by the
General Partner, or if there shall be no bid and asked prices on such day, the
average of the high bid and low asked prices, as so reported, on the most recent
day (not more than 10 days prior to the date in question) for which prices have
been so reported; provided, that if there are no bid and asked prices reported
during the 10 days prior to the date in question, the Value of the REIT Shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate.  In the event the REIT Shares Amount includes rights that
a holder of REIT Shares would be entitled to receive, then the Value of such
rights shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate.

“Vested LTIP Units” has the meaning set forth in Section 4.6(C)(1).

“Vesting Agreement” means each or any, as the context implies, agreement or
instrument entered into by a holder of LTIP Units upon acceptance of an award of
LTIP Units under an Equity Incentive Plan.

13

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

ARTICLE 2.

ORGANIZATIONAL MATTERS

Section 2.1.  Continuation

The Partners hereby continue the Partnership as a limited partnership under and
pursuant to the Act.  Except as expressly provided herein to the contrary, the
rights and obligations of the Partners and the administration and termination of
the Partnership shall be governed by the Act.  The Partnership Interest of each
Partner shall be personal property for all purposes.

Section 2.2.  Name

The name of the Partnership heretofore formed and continued hereby shall be
NexPoint Real Estate Finance Operating Partnership, L.P.  The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner following the direction and approval of the Board of
Directors.  The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires.  The
General Partner, following the direction and approval of the Board of Directors,
may change the name of the Partnership at any time and from time to time and
shall notify the Limited Partners of such change in the next regular
communication to the Limited Partners.

Section 2.3.  Registered Office and Agent; Principal Office

The address of the registered office of the Partnership in the State of Delaware
is 1209 Orange Street, Wilmington, New Castle County, Delaware, 19801 and the
registered agent for service of process on the Partnership in the State of
Delaware shall be The Corporation Trust Company.  The principal office of the
Partnership shall be 300 Crescent Court, Suite 700, Dallas, Texas 75201 or such
other place as the General Partner, following the direction and approval of the
Board of Directors, may from time to time designate by notice to the Limited
Partners.  The Partnership may maintain offices at such other place or places
within or outside the State of Delaware as the General Partner and the Board of
Directors deems advisable.

14

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

Section 2.4.  Power of Attorney

A.Each Limited Partner and each Assignee hereby constitutes and appoints the
General Partner, any Liquidator, and authorized officers and attorneys-in-fact
of each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead to execute, swear to, acknowledge,
deliver, file and record in the appropriate public offices (a) all certificates,
documents and other instruments (including, without limitation, this Agreement
and the Certificate and all amendments or restatements thereof) that the General
Partner or the Liquidator deems appropriate or necessary to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the Limited Partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may or plans to conduct business or own property; (b) all
instruments that the General Partner deems appropriate or necessary to reflect
any amendment, change, modification or restatement of this Agreement in
accordance with its terms; (c) all conveyances and other instruments or
documents that the General Partner or the Liquidator deems appropriate or
necessary to reflect the dissolution and winding up of the Partnership pursuant
to the terms of this Agreement, including, without limitation, a certificate of
cancellation; (d) all instruments relating to the admission, withdrawal, removal
or substitution of any Partner pursuant to Articles 11, 12 or 13 hereof or the
Capital Contribution of any Partner; and (e) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Partnership pursuant to the terms of this Agreement. Nothing contained
herein shall be construed as authorizing the General Partner or any Liquidator
to amend this Agreement except in accordance with Article 14 hereof or as may be
otherwise expressly provided for in this Agreement.

B.The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, in recognition of the fact that each of the
Partners will be relying upon the power of the General Partner and any
Liquidator to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney, and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney.  Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the Liquidator, within 15 days after receipt of the General
Partner’s or Liquidator’s request therefor, such further designation, powers of
attorney and other instruments as the General Partner or the Liquidator, as the
case may be, deems necessary to effectuate this Agreement and the purposes of
the Partnership.

C.Notwithstanding anything in this Section 2.4, no General Partner, Liquidator,
or authorized officer or attorney-in-fact of either, may exercise the power and
authority under this Section 2.4 without the prior approval of the Board of
Directors.

15

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

Section 2.5.  Term

The term of the Partnership commenced on the date that the Certificate was filed
with the Secretary of State of the State of Delaware and shall continue until
dissolved pursuant to the provisions of Article 13 or as otherwise provided by
law.

Section 2.6.  Admission of Partners

On the date hereof, and upon its execution and delivery of a counterpart to this
Agreement, (a) each of the Persons identified as a limited partner of the
Partnership on Exhibit A to this Agreement is upon its delivery to the
Partnership of its initial Capital Contribution, such initial Capital
Contribution specified on Exhibit A of this Agreement pursuant to Section 4.1,
hereby admitted to the Partnership as a limited partner of the Partnership, and
(b) the General Partner is hereby admitted to the Partnership as general partner
of the Partnership. Immediately following the admission of the General Partner
as the general partner, the Initial General Partner, by its execution and
delivery of a counterpart of this Agreement, shall withdraw and be deemed
withdrawn from the Partnership and shall have no further or continuing interest
in the Partnership. By execution and delivery of a counterpart of this
Agreement, the Initial Limited Partner’s Partnership Units shall be redeemed and
the Initial Limited Partner shall have no further or continuing interest in the
Partnership. Each Limited Partner being admitted to the Partnership from time to
time after the date hereof shall be deemed admitted to the Partnership as a
limited partner of the Partnership upon such Limited Partner’s execution and
delivery of a counterpart to this Agreement and delivery to the Partnership of
its initial Capital Contribution, such initial Capital Contribution specified on
Exhibit A of this Agreement pursuant to Section 4.1.

ARTICLE 3.

PURPOSE

Section 3.1.  Purpose and Business

The purpose and nature of the business to be conducted by the Partnership is (i)
to conduct any business that may be lawfully conducted by a limited partnership
formed pursuant to the Act; provided, however, that such business shall be
limited to and conducted in such a manner as to permit the Company at all times
to qualify as a REIT, unless the Company ceases to qualify as a REIT for reasons
other than as a result of the conduct of the business of the Partnership or
voluntarily revokes its election to be a REIT; (ii) to enter into any
partnership, joint venture or other similar arrangement to engage in any of the
foregoing or to own interests in any entity engaged in any of the foregoing; and
(iii) to do anything necessary, convenient or incidental to the foregoing. In
connection with the foregoing, and without limiting the Company’s right, in its
sole discretion, to cease qualifying as a REIT, the Partners acknowledge that
the Company’s current status as a REIT inures to the benefit of all of the
Partners and not solely to the General Partner, the Company or their Affiliates.

16

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

Section 3.2.  Powers

The Partnership shall be empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, and shall have, without limitation,
any and all of the powers that may be exercised on behalf of the Partnership by
the General Partner pursuant to and according to the terms of this Agreement;
provided, however, that the Partnership may not, without the General Partner’s
consent, following the direction and approval of the Board of Directors, take,
or refrain from taking, any action which, in the judgment of the General
Partner, following the direction and approval of the Board of Directors,
(i) could adversely affect the ability of the Company to qualify and to continue
to qualify as a REIT; (ii) could subject the Company to any additional taxes
under Section 857 or Section 4981 of the Code or any other related or successor
provision of the Code; or (iii) could violate any law or regulation of any
governmental body or agency having jurisdiction over the Company, its securities
or the Partnership, unless such action (or inaction) under clause (i), clause
(ii) or clause (iii) above shall have been specifically consented to by the
Company in writing.

Section 3.3.  Representations and Warranties by the Parties

A.Each Partner that is an individual represents and warrants to each other
Partner that (i) such Partner has the legal capacity to enter into this
Agreement and perform such Partner’s obligations hereunder, (ii) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any agreement by which such Partner or any of such Partner’s property is or are
bound, or any statute, regulation, order or other law to which such Partner is
subject, (iii) such Partner is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, and (iv) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms.

B.Each Partner that is not an individual represents and warrants to each other
Partner that (i) its execution and delivery of this Agreement and all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including without limitation, that of its
general partner(s), committee(s), trustee(s), beneficiaries, director(s) and/or
shareholder(s), as the case may be, as required, (ii) the consummation of such
transactions shall not result in a breach or violation of, or a default under,
its certificate of limited partnership, partnership agreement, trust agreement,
limited liability company operating agreement, declaration of trust, charter or
bylaws, as the case may be, any agreement by which such Partner or any of such
Partner’s properties or any of its partners, beneficiaries, trustees or
shareholders, as the case may be, is or are bound, or any statute, regulation,
order or other law to which such Partner or any of its partners, trustees,
beneficiaries or shareholders, as the case may be, is or are subject, (iii) such
Partner is a “United States person” within the meaning of Section 7701(a)(30) of
the Code and (iv) this Agreement is binding upon, and enforceable against, such
Partner in accordance with its terms.

17

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

C.Each Partner represents, warrants and agrees that it has acquired and
continues to hold its interest in the Partnership for its own account for
investment only and not for the purpose of, or with a view toward, the resale or
distribution of all or any part thereof, nor with a view toward selling or
otherwise distributing such interest or any part thereof at any particular time
or under any predetermined circumstances.  Each Partner further represents and
warrants that it is a sophisticated investor, able and accustomed to handling
sophisticated financial matters for itself, particularly real estate
investments, and that it has a sufficiently high net worth that it does not
anticipate a need for the funds it has invested in the Partnership in what it
understands to be a highly speculative and illiquid investment.

D.Each Partner further represents, warrants, covenants and agrees as follows:

(1)Except as provided in Exhibit F hereto, at any time such Partner actually or
Constructively Owns a 25% or greater capital interest or profits interest in the
Partnership, it does not and will not, without the approval of the Board of
Directors, actually own or Constructively Own (a) with respect to any Tenant
that is a corporation, any stock of such Tenant, and (b) with respect to any
Tenant that is not a corporation, any interest in either the assets or net
profits of such Tenant.

(2)Upon request of the General Partner, it will promptly disclose to the General
Partner and the Company the amount of REIT Shares or other capital shares of the
Company that it actually owns or Constructively Owns.

(3)Without the approval of the Board of Directors, no Partner shall take any
action that would cause the Partnership at any time to have more than 100
partners (including as partners those Persons indirectly owning an interest in
the Partnership through a partnership, limited liability company, S corporation
or grantor trust (such entity, a “flow through entity”), but only if
substantially all of the value of such person’s interest in the flow through
entity is attributable to the flow through entity’s interest (direct or
indirect) in the Partnership).

E.The representations and warranties contained in this Section 3.3 shall survive
the execution and delivery of this Agreement by each Partner and the dissolution
and winding up of the Partnership.

F.Each Partner hereby acknowledges that no representations as to potential
profit, cash flows, funds from operations or yield, if any, in respect of the
Partnership or the Company have been made by any Partner or any employee or
representative or Affiliate of any Partner, and that projections and any other
information, including, without limitation, financial and descriptive
information and documentation, which may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied.

18

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

G.Each Partner understands that if, for any reason, (a) the representations,
warranties or agreements set forth in this Section 3.3 are violated, or (b) the
Partnership’s actual or Constructive Ownership of REIT Shares or other capital
shares of the Company violates the limitations set forth in the Charter, then
(x) some or all of the Redemption Rights of the Partners may become
non-exercisable, and (y) some or all of the REIT Shares owned by the Partners
may be automatically transferred to a trust for the benefit of a charitable
beneficiary, as provided in the Charter.

Section 3.4.  Not Publicly Traded

The Partners intend for the Partnership to be treated as a partnership for
United States federal income tax purposes and no election to the contrary shall
be made.  The General Partner, on behalf of the Partnership, shall use its best
efforts not to take any action which would result in the Partnership being a
publicly traded partnership within the meaning of either Section 469(k)(2) or
7704(b) of the Code.  Subject to this Section 3.4, it is expressly acknowledged
and agreed by the Partners that the General Partner may, following the direction
and approval of the Board of Directors, waive or otherwise modify the
application with respect to any Partner(s) or Assignee(s) of any provision
herein restricting, prohibiting or otherwise relating to (i) the transfer of a
Limited Partner Interest or the Partnership Units evidencing the same, (ii) the
admission of any Limited Partners and (iii) the Redemption Rights of such
Partners, and that such waivers or modifications may be made by the General
Partner at any time or from time to time, including, without limitation,
concurrently with the issuance of any Partnership Units pursuant to the terms of
this Agreement.

ARTICLE 4.

CAPITAL CONTRIBUTIONS

Section 4.1.  Capital Contributions of the Partners

At the time of their respective execution of this Agreement, the Partners shall
make or shall have made Capital Contributions as set forth in Exhibit A to this
Agreement.  The Partners shall own Partnership Units of the class or series and
in the amounts set forth in Exhibit A and shall have a Percentage Interest in
the Partnership as set forth in Exhibit A, which Percentage Interest shall be
adjusted in Exhibit A from time to time by the General Partner to the extent
necessary to reflect accurately exchanges, redemptions, additional Capital
Contributions, the issuance of additional Partnership Units (pursuant to any
merger or otherwise), or similar events having an effect on any Partner’s
Percentage Interest.  Except as provided in Section 4.2, Section 4.3, and
Section 10.4, the Partners shall have no obligation to make any additional
Capital Contributions or loans to the Partnership.  Each Limited Partner that
contributes any Contributed Property shall promptly provide the General Partner
and the Board of Directors, upon either of their request, with any information
regarding such Contributed Property, including for Partnership tax return
reporting purposes.

19

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

Section 4.2.  Issuances of Additional Partnership Interests

The General Partner is hereby authorized, following the direction and approval
of the Board of Directors, to cause the Partnership from time to time to issue
to any existing Partner (including the General Partner and the Company) or to
any other Person, and to admit such Person as a limited partner in the
Partnership, Partnership Units (including, without limitation, Common Units and
preferred Partnership Units) or other Partnership Interests, in each case in
exchange for the contribution by such Person of property or other assets, in one
or more classes, or one or more series of any of such classes, or otherwise with
such designations, preferences, redemption and conversion rights and relative,
participating, optional or other special rights, powers and duties, including
rights, powers and duties senior to Limited Partner Interests, all as shall be
determined by the General Partner (following the direction and approval of the
Board of Directors) subject to Delaware law, including, without limitation, (i)
the allocations of items of Partnership income, gain, loss, deduction and credit
to each such class or series of Partnership Interests; (ii) the right of each
such class or series of Partnership Interests to share in Partnership
distributions; and (iii) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership. The issuance and
terms of any LTIP Units shall be in accordance with Section 4.6.

Section 4.3.  Additional Funds

A.The General Partner may, following the direction and approval of the Board of
Directors, reasonably determine from time to time that the Partnership requires
additional funds (“Additional Funds”) for the acquisition of additional assets,
for the redemption of Partnership Units or for other reasonable
purposes.  Subject to Section 7.1, Additional Funds may be obtained by the
Partnership, at the election of the General Partner (following the direction and
approval of the Board of Directors), in any manner provided in, and in
accordance with, the terms of this Section 4.3, without the approval of any
Limited Partner (unless such approval is required under the terms of this
Agreement).

B.Subject to the approval of the Board of Directors contemplated by Section
4.3(A) and the limitations set forth in Section 7.1, the General Partner, on
behalf of the Partnership, may obtain any Additional Funds by accepting Capital
Contributions from any Partners or other Persons.  In connection with any such
Capital Contribution, the General Partner is hereby authorized to cause the
Partnership from time to time to issue additional Partnership Units (as set
forth in Section 4.2 above) in consideration therefor, and the Percentage
Interests of the Partners shall be adjusted to reflect the issuance of such
additional Partnership Units.

C.Subject to the approval of the Board of Directors contemplated by Section
4.3(A) and the limitations set forth in Section 7.1, the General Partner, on
behalf of the Partnership, may obtain any Additional Funds by causing the
Partnership to incur Debt upon such terms as the General Partner determines
appropriate (following the direction and approval of the Board of Directors of
such terms), including making such Debt convertible, redeemable or exchangeable
for Partnership Units or REIT Shares; provided, however, that the Partnership
shall not incur any such Debt if such Debt is recourse to any Partner (unless
the Partner otherwise agrees).

20

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

D.Following the direction and approval of the Board of Directors and subject to
the limitations set forth in Section 7.1, the General Partner, on behalf of the
Partnership, may obtain any Additional Funds by causing the Partnership to incur
Debt with the Company; provided, however, that the Partnership shall not incur
any such Debt if (a) a breach, violation or default of such Debt would be deemed
to occur by virtue of the transfer of any Partnership Interest, or (b) such Debt
is recourse to any Partner (unless the Partner otherwise agrees).

Section 4.4.  Preemptive Rights

No Person shall have any preemptive, preferential or other similar right with
respect to (i) additional Capital Contributions or loans to the Partnership; or
(ii) the issuance or sale of any Partnership Units or other Partnership
Interests.

Section 4.5. No Interest

No Partner shall be entitled to interest on its Capital Contribution or on such
Partner’s Capital Account unless determined by the General Partner following the
direction and approval of the Board of Directors.

Section 4.6.  LTIP Units

A.Issuance of LTIP Units. The General Partner may, following the direction and
approval of the Board of Directors, as contemplated by Section 7.1(a), from time
to time issue LTIP Units to Persons who provide services to the Partnership, the
General Partner or the Company, for such consideration as the General Partner
may determine, following the direction and approval of the Board of Directors,
to be appropriate, and admit such Persons as Limited Partners. LTIP Units may be
issued as either capital interests for federal income tax purposes (each, a
“Capital LTIP Unit”) or profits interests for federal income tax purposes (each,
a “Profits LTIP Unit”). Subject to the following provisions of this Section 4.6
and the provisions of Sections 4.7, or as otherwise provided in this Agreement
with respect to Profits LTIP Units, LTIP Units shall be treated as Common Units,
with all of the rights, privileges and obligations attendant thereto. For
purposes of computing the Partners’ Percentage Interests, holders of LTIP Units
shall be treated as Common Unit holders and LTIP Units shall be treated as
Common Units. In particular, the Partnership shall maintain at all times a
one-to-one correspondence between LTIP Units and Common Units for conversion,
distribution and other purposes, including, without limitation, complying with
the following procedures:

(1)If an Adjustment Event (as defined below) occurs, then the General Partner
shall make a corresponding adjustment to the LTIP Units to maintain a
one-for-one conversion and economic equivalence (subject to the economic
differences between Profits LTIP Units and Common Units) ratio between Common
Units and LTIP Units. The following shall be “Adjustment Events”: (A) the
Partnership makes a distribution on all outstanding Common Units in Partnership
Units, (B) the Partnership subdivides the outstanding Common Units into a
greater number of units or combines the outstanding Common Units into a

21

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

smaller number of units, or (C) the Partnership issues any Partnership Units in
exchange for its outstanding Common Units by way of a reclassification or
recapitalization of its Common Units. If more than one Adjustment Event occurs,
the adjustment to the LTIP Units need be made only once using a single formula
that takes into account each Adjustment Event as if all Adjustment Events
occurred simultaneously. For the avoidance of doubt, the following shall not be
Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition (through the acquisition of equity interests or
assets), merger, or other similar business combination, (y) the issuance of
Partnership Units pursuant to any employee benefit or compensation plan or
distribution reinvestment plan or (z) the issuance of any Partnership Units to
the General Partner in respect of a Capital Contribution to the Partnership. If
the Partnership takes an action affecting the Common Units other than actions
specifically described above as “Adjustment Events” and in the opinion of the
General Partner, following the direction and approval of the Board of Directors,
such action would require an adjustment to the LTIP Units to maintain the
one-to-one correspondence described above, the General Partner shall have the
right to make such adjustment to the LTIP Units, to the extent permitted by law
and by any Equity Incentive Plan, in such manner and at such time as the General
Partner, following the direction and approval of the Board of Directors, may
determine to be appropriate under the circumstances. If an adjustment is made to
the LTIP Units, as herein provided, the Partnership shall promptly file in the
books and records of the Partnership an officer’s certificate setting forth such
adjustment and a brief statement of the facts requiring such adjustment, which
certificate shall be conclusive evidence of the correctness of such adjustment
absent manifest error. Promptly after filing of such certificate, the
Partnership shall mail a notice to each LTIP Unitholder setting forth the
adjustment to his or her LTIP Units and the effective date of such adjustment;
and

(2)Subject to the approval of the Board of Directors, the LTIP Unitholders
shall, when, as and if authorized and declared by the General Partner out of
assets legally available for that purpose, be entitled to receive distributions
in an amount per LTIP Unit equal to the distributions per Common Unit, paid to
holders of Common Units on such Partnership Record Date established by the
General Partner with respect to such distribution.

B.Priority. Subject to the provisions of this Section 4.6 and the provisions of
Section 4.7 and Section 5.1, the LTIP Units shall rank pari passu with the
Common Units as to the payment of regular and special periodic or other
distributions and distribution of assets upon liquidation, dissolution or
winding up. As to the payment of distributions and as to distribution of assets
upon liquidation, dissolution or winding up, any class or series of Partnership
Units which by its terms specifies that it shall rank junior to, on parity with,
or senior to the Common Units shall also rank junior to, on parity with, or
senior to, as the case may be, the LTIP Units. Subject to the terms of any
Vesting Agreement, an LTIP Unitholder shall be entitled to transfer his or her
LTIP Units to the same extent, and subject to the same restrictions as holders
of Common Units are entitled to transfer their Common Units pursuant to Article
11.

22

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

C.Special Provisions. LTIP Units shall be subject to the following special
provisions:

(1)Vesting Agreements. LTIP Units may, at the direction of the Board of
Directors, be issued subject to vesting, forfeiture and additional restrictions
on transfer pursuant to the terms of a Vesting Agreement. The terms of any
Vesting Agreement may be modified by the General Partner (only with the approval
of the Board of Directors), from time to time, subject to any restrictions on
amendment imposed by the relevant Vesting Agreement or by the Equity Incentive
Plan, if applicable. LTIP Units that have vested under the terms of a Vesting
Agreement are referred to as “Vested LTIP Units”; all other LTIP Units shall be
treated as “Unvested LTIP Units.”

(2)Forfeiture. Unless otherwise specified in the Vesting Agreement, upon the
occurrence of an event specified in a Vesting Agreement that results in either
the right of the Partnership to repurchase the LTIP Units at a specified
purchase price or in the forfeiture of the LTIP Units, then if the Partnership
exercises such right to repurchase or cause the forfeiture of LTIP Units in
accordance with the applicable Vesting Agreement, the relevant LTIP Units shall
immediately, and without any further action, be treated as cancelled and no
longer outstanding for any purpose. Unless otherwise specified in the Vesting
Agreement, no consideration or other payment shall be due with respect to any
LTIP Units that have been forfeited, other than any distributions declared with
respect to a Partnership Record Date prior to the effective date of the
forfeiture.

(3)Redemption. The Redemption Right provided to the holders of Common Unit under
Section 8.6 shall not apply with respect to Vested LTIP Units unless and until
they are converted to Common Units as provided in Section 4.7.

D.Voting. Solely with respect to Vested LTIP Units, LTIP Unitholders shall have
the same voting rights as the Limited Partners, with the LTIP Units voting as a
single class with the Common Units and having one vote per LTIP Unit.

Section 4.7.  Conversion of LTIP Units

A.Conversion Right. An LTIP Unitholder shall have the right (the “Conversion
Right”), at his or her option, at any time to convert all or a portion of his or
her Vested LTIP Units into Common Units; provided, however, that a holder may
not exercise the Conversion Right for less than 1,000 Vested LTIP Units or, if
such holder holds less than 1,000 Vested LTIP Units, all of the Vested LTIP
Units held by such holder; provided, further, that a holder of a Profits LTIP
Unit may not exercise the Conversion Right with respect to such Profits LTIP
Unit prior to the date on which the Book-Up Target for such Profits LTIP Unit
becomes zero (an LTIP Unit eligible for conversion pursuant to this Section
4.7(a), an “Eligible LTIP Unit”). LTIP Unitholders shall not have the right to
convert Unvested LTIP Units into Common Units until they become Vested LTIP
Units; provided, however, that when an LTIP Unitholder is notified of the
expected occurrence of an event that will cause his or her Unvested LTIP Units
to

23

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

become Vested LTIP Units, such LTIP Unitholder may give the Partnership a
Conversion Notice conditioned upon and effective as of the time of vesting and
such Conversion Notice, unless subsequently revoked by the LTIP Unitholder,
shall be accepted by the Partnership subject to such condition. Following the
direction and approval of the Board of Directors, the General Partner shall have
the right at any time to cause a conversion of Vested LTIP Units into Common
Units. In all cases, the conversion of any LTIP Units into Common Units shall be
subject to the conditions and procedures set forth in this Section 4.7.

B.Exercise by an LTIP Unitholder. A holder of Eligible LTIP Units may convert
such Eligible LTIP Units into an equal number of fully paid and non-assessable
Common Units, giving effect to all adjustments (if any) made pursuant to Section
4.6. In order to exercise his or her Conversion Right, an LTIP Unitholder shall
deliver a notice (a “Conversion Notice”) in the form attached as Exhibit G to
this Agreement to the Partnership (with a copy to the General Partner) not less
than ten nor more than 60 days prior to a date (the “Conversion Date”) specified
in such Conversion Notice. A Conversion Notice shall be provided in the manner
provided in Section 15.1. Each LTIP Unitholder covenants and agrees with the
Partnership that all Eligible LTIP Units to be converted pursuant to this
Section 4.7(B) shall be free and clear of all liens and encumbrances.
Notwithstanding anything herein to the contrary, a holder of Eligible LTIP Units
may deliver a Notice of Redemption pursuant to Section 8.6 relating to those
Common Units that will be issued to such holder upon conversion of such Eligible
LTIP Units into Common Units in advance of the Conversion Date; provided,
however, that the redemption of such Common Units by the Partnership shall in no
event take place until after the Conversion Date.

C.Forced Conversion. Subject to the approval of the Board of Directors, the
General Partner, on behalf of the Partnership, may cause any number of Eligible
LTIP Units held by an LTIP Unitholder to be converted (a “Forced Conversion”)
into an equal number of Common Units, giving effect to all adjustments (if any)
made pursuant to Section 4.6; provided, however, that the General Partner, on
behalf of the Partnership, may not cause Forced Conversion of any LTIP Units
that would not at the time be eligible for conversion at the option of such LTIP
Unitholder pursuant to Section 4.7(B). In order to exercise its right of Forced
Conversion, the General Partner on behalf of the Partnership, shall deliver a
notice (a “Forced Conversion Notice”) in the form attached as Exhibit H to this
Agreement to the applicable LTIP Unitholder not less than ten nor more than 60
days prior to the Conversion Date specified in such Forced Conversion Notice. A
Forced Conversion Notice shall be provided in the manner provided in Section
15.1.

D.Completion of Conversion. A conversion of Eligible LTIP Units for which the
holder thereof has given a Conversion Notice or the General Partner, on behalf
of the Partnership, has given a Forced Conversion Notice shall occur
automatically after the close of business on the applicable Conversion Date
without any action on the part of such LTIP Unitholder, as of which time such
LTIP Unitholder shall be credited on the books and records of the Partnership
with the issuance as of the opening of business on the next day of the number of
Common Units issuable upon such conversion. After the conversion of Eligible
LTIP Units as aforesaid, the Partnership shall deliver to such LTIP Unitholder,
upon his or her written request, a certificate of the General Partner certifying
the number of Common Units and remaining LTIP Units, if any, held by such person
immediately after such conversion.

24

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

ARTICLE 5.

DISTRIBUTIONS

Section 5.1.  Requirement and Characterization of Distributions

The General Partner shall distribute at least quarterly a portion of Available
Cash generated by the Partnership during such quarter or shorter period, such
portion as determined by the General Partner following the direction and
approval of the Board of Directors, to the Partners that are Partners on the
Partnership Record Date with respect to such quarter or shorter period in
accordance with their Percentage Interests; provided, that in no event may a
Partner receive a distribution of Available Cash with respect to a Partnership
Unit if such Partner is entitled to receive a distribution out of such Available
Cash with respect to a REIT Share for which such Partnership Unit has been
exchanged, and any such distribution shall be made to the Company. In accordance
with Section 4.6(A), LTIP Unitholders shall be entitled to receive distributions
pursuant to this Section 5.1 in an amount per LTIP Unit equal to distributions
made per Common Unit.

Section 5.2.  Amounts Withheld

All amounts withheld pursuant to the Code or any provisions of any state, local
or non-U.S. tax law and Section 10.4 hereof with respect to any allocation,
payment or distribution to any Partner or Assignee shall be treated as amounts
distributed to such Partner or Assignee pursuant to Section 5.1 for all purposes
under this Agreement.

Section 5.3.  Distributions Upon Liquidation

Proceeds from a Sale of the Partnership and any other cash received or
reductions in reserves made after commencement of the liquidation of the
Partnership shall be distributed to the Partners in accordance with Section
13.2.

Section 5.4.  Restricted Distributions

Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of its interest in the Partnership
if such distribution would violate Section 17-607 of the Act or other applicable
law.

Section 5.5.  Compliance with REIT Requirements

The General Partner shall make such reasonable efforts, following the direction
and approval of the Board of Directors and consistent with the Company’s
qualification as a REIT, to cause the Partnership to distribute sufficient
amounts to enable the Company, for so long as the Company has determined to
qualify as a REIT, to pay stockholder dividends that will (a) satisfy the
requirements for qualifying as a REIT under the Code and Regulations (the “REIT
Requirements”) and (b) except to the extent otherwise determined by the Company,
eliminate any federal income or excise tax liability of the Company.

 

25

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

ARTICLE 6.

ALLOCATIONS

Section 6.1.  Allocations For Capital Account Purposes

A.After giving effect to the special allocations set forth in Section 1 of
Exhibit C attached hereto for the applicable taxable year or other allocation
period, and subject to Section 4 of Exhibit B attached hereto, Net Income for
each taxable year or other allocation period shall be allocated to the Partners’
Capital Accounts in the following order of priority:

(1)First, to the General Partner until the cumulative Net Income allocated to
the General Partner under this Section 6.1(A)(1) equals the cumulative Net Loss
allocated to the General Partner under Section 6.1(B)(2);

(2)Next, to the holders of Common Units and LTIP Units until the cumulative Net
Income allocated to such holders under this Section 6.1(A)(2) equals the
cumulative Net Loss allocated to such holders under Section 6.1(B)(1) (pro rata
in accordance with the excess of such Net Loss over such Net Income for each
such holder); and

(3)Thereafter, to the holders of Common Units and LTIP Units pro rata in
accordance with their respective Percentage Interests.

B.After giving effect to the special allocations set forth in Section 1 of
Exhibit C attached hereto for the applicable taxable year or other allocation
period, and subject to Section 4 of Exhibit B attached hereto, Net Loss for each
taxable year or other allocation period shall be allocated to the Partners’
Capital Accounts in the following order of priority.

(1)First, to the holders of Common Units and LTIP Units with positive balances
in their Economic Capital Account Balances in accordance with such balances
until their Economic Capital Account Balances are reduced to zero; and

(2)Thereafter, to the General Partner.

For purposes of determining allocations of Net Loss pursuant to Section
6.1(B)(1), a holder of a Profits LTIP Unit shall be treated as having a separate
Economic Capital Account Balance, and for this purpose a separate Capital
Account with an appropriate share of Partnership Minimum Gain and Partner
Minimum Gain shall be maintained, for each tranche of Profits LTIP Units with a
different issuance date that it holds and a separate Capital Account for its
Common Units or Capital LTIP Units, if applicable, and the Economic Capital
Account Balance of each holder of Common Units or Capital LTIP Units shall not
include any Economic Capital Account Balance attributable to other series or
classes of Partnership Units.  

26

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

ARTICLE 7.

MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1.  Management

A.Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner or other
Person shall have any right to participate in or exercise control or management
power over the business and affairs of the Partnership. The General Partner may
be removed, with or without cause by the holders of a majority of the Common
Units outstanding, subject to the approval of the Board of Directors. In
addition to the powers now or hereafter granted to a general partner of a
limited partnership under applicable law or which are granted to the General
Partner under any other provision of this Agreement, the General Partner,
subject to the terms of this Agreement, shall have full power and authority to
do all things deemed necessary, desirable or convenient by it to conduct the
business of the Partnership, to exercise all powers set forth in Section 3.2
hereof and to effectuate the purposes set forth in Section 3.1 hereof.
Notwithstanding the foregoing, the General Partner shall not do any of the
following without the prior approval of the Board of Directors:

(1)the making of any expenditures, the lending or borrowing of money (including,
without limitation, making prepayments on loans and borrowing money to permit
the Partnership to make distributions to its Partners in such amounts as will
permit the Company (so long as the Company desires to maintain its qualification
as a REIT) to avoid the payment of any U.S. federal income tax (including, for
this purpose, any excise tax pursuant to Section 4981 of the Code) and to make
distributions to its shareholders in amounts sufficient to permit the Company to
maintain its REIT status), the assumption or guarantee of, or other contracting
for, indebtedness and other liabilities, the issuance of evidence of
indebtedness (including the securing of the same by deed, mortgage, deed of
trust or other lien or encumbrance on the Partnership’s assets or any assets of
its Subsidiaries) and the incurring of any obligations it deems necessary for
the conduct of the activities of the Partnership;

(2)the making of tax, regulatory and other filings or elections, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;

(3)the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation or
exchange of any assets of the Partnership (including the exercise or grant of
any conversion, option, privilege, or subscription right or other right
available in connection with any assets at any time held by the Partnership) or
the merger or other combination of the Partnership with or into another entity
(all of the foregoing subject to any prior approval only to the extent required
by Section 7.3 hereof);

27

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

(4)the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership, the use of the assets of the Partnership (including, without
limitation, cash on hand) for any purpose consistent with the terms of this
Agreement and on any terms that it sees fit, including, without limitation, the
financing of the conduct of the operations of the Partnership, the Company or
any of the Partnership’s or the Company’s Subsidiaries, the lending of funds to
other Persons (including, without limitation, the Subsidiaries of the
Partnership and/or the Company) and the repayment of obligations of the
Partnership and its Subsidiaries and any other Person in which it has an equity
investment, and the making of capital contributions to its Subsidiaries;

(5)the negotiation, execution, delivery and performance of any contracts
(including leases), conveyances or other instruments that the General Partner
considers useful or necessary or convenient to the conduct of the Partnership’s
operations or the implementation of the General Partner’s powers under this
Agreement, including, without limitation, contracting with consultants,
accountants, legal counsel, other professional advisors and other agents and the
payment of their expenses and compensation out of the Partnership’s assets;

(6)the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

(7)holding, managing, investing and reinvesting cash and other assets of the
Partnership;

(8)the amending, restating and/or supplementing of this Agreement or the
Certificate;

(9)the establishment of one or more divisions of the Partnership, the selection
and dismissal of employees of the Partnership (including, without limitation,
employees who may be designated as officers with titles such as “president,”
“vice president,” “secretary” and “treasurer” of the Partnership), and agents,
outside attorneys, accountants, consultants and contractors of the Partnership,
and the determination of their compensation and other terms of employment or
hiring;

(10)the formation of, or acquisition of an interest in, and the contribution of
property to, any further limited or general partnerships, limited liability
companies, real estate investment trusts, corporations, entities that are
treated as REITs, “taxable REIT subsidiaries” or as foreign corporations for
federal income tax purposes, joint ventures or other relationships that it deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of property or the making of loans to, its or the Company’s
Subsidiaries and any other Person in which it has an equity investment from time
to time or the incurrence of indebtedness on behalf of such Persons or the
guarantee of obligations of such Persons and the making of any tax, regulatory
or other filing or election with respect to any of the foregoing Persons);
provided, that as long as the Company has determined to continue to qualify as a
REIT, the Partnership may not engage in any such formation, acquisition or
contribution that would cause the Company to fail to qualify as a REIT;

28

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

(11)the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment of, any claim, cause of
action, liability, Debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurrence of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

(12)the undertaking of any action in connection with the Partnership’s direct or
indirect investment in any Subsidiary or any other Person (including, without
limitation, the contribution or loan of funds by the Partnership to such
Persons);

(13)the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as the General
Partner may adopt;

(14)the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;

(15)the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Partnership;

(16)the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
or jointly with any such Subsidiary or other Person;

(17)the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of any Person in which the Partnership does not have an
interest pursuant to contractual or other arrangements with such Person;

(18)the making, execution, delivery and performance of any and all deeds,
leases, notes, mortgages, deeds of trust, security agreements, conveyances,
contracts, guarantees, warranties, indemnities, waivers, releases or legal
instruments or agreements in writing necessary, appropriate or convenient, in
the judgment of the General Partner, for the accomplishment of any of the powers
of the General Partner enumerated in this Agreement;

(19)the issuance of additional Partnership Units and other partnership interests
to any Partners or other Persons;

29

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

B.Subject to the rights of the Partners and the approval of the Board of
Directors as set forth in this Agreement, including, but not limited to, Section
7.1, each of the Limited Partners agrees that the General Partner is authorized
to execute, deliver and perform the above-mentioned agreements and transactions
on behalf of the Partnership, and otherwise to exercise any power of the General
Partner under this Agreement or the Act, without any further act, approval or
vote of the Partners, notwithstanding any other provision of this Agreement
(except as provided in Section 7.3), the Act or any applicable law, rule or
regulation, to the fullest extent permitted under the Act or other applicable
law, rule or regulation.  The execution, delivery or performance by the General
Partner or the Partnership of any agreement authorized or permitted under this
Agreement shall not constitute a breach by the General Partner of any duty that
the General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement or of any duty stated or implied by law or equity.

C.At all times from and after the date hereof, the General Partner, following
the direction and approval of the Board of Directors, may cause the Partnership
to establish and maintain at any and all times working capital accounts and
other cash or similar balances in such amounts as the General Partner, following
the direction and approval of the Board of Directors, deems appropriate and
reasonable from time to time.

D.In exercising its authority under this Agreement, the General Partner (solely
to the extent directed by the Board of Directors, and in all cases in accordance
with such direction from the Board of Directors) shall take into account the tax
consequences to any Partner of any action taken (or not taken) by it.  The
General Partner, the Board of Directors and the Partnership shall not be liable
to a Limited Partner under any circumstances as a result of an income tax or
other tax liability incurred by such Limited Partner as a result of an action
(or inaction) by the General Partner taken pursuant to its authority under this
Agreement or at the direction of the Board of Directors.

Section 7.2.  Certificate of Limited Partnership

The Initial General Partner filed the Certificate with the Secretary of State of
the State of Delaware as required by the Act. The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware and any
other state, or the District of Columbia, in which the Partnership may elect to
do business or own property.  To the extent that such action is determined by
the General Partner to be reasonable and necessary or appropriate or convenient,
the General Partner shall file amendments to and restatements of the Certificate
and do all of the things to maintain the Partnership as a limited partnership
(or a partnership in which the limited partners have limited liability) under
the laws of the State of Delaware and each other state, or the District of
Columbia, in which the Partnership may elect to do business or own
property.  Subject to the terms of Section 8.5(A)(2) hereof, the General Partner
shall not be required, before or after filing, to deliver or mail a copy of the
Certificate or any amendment thereto or restatement thereof to any Limited
Partner.

30

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

Section 7.3.  Restrictions on General Partner Authority

The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written consent of
Limited Partners holding a majority of the Percentage Interests held by Limited
Partners, or such other percentage of the Limited Partners as may be
specifically provided for under a provision of this Agreement.

Section 7.4.  Reimbursement of the General Partner and the Company

A.Except as provided in this Section 7.4 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.

B.The Partnership shall be responsible for and shall pay all expenses relating
to the Partnership’s and the General Partner’s organization and the ownership of
each of their assets and operations. The General Partner shall be reimbursed on
a monthly basis for all expenditures that it reasonably incurs relating to the
ownership and operation of, or for the benefit of, the Partnership; provided,
that the amount of any such reimbursement shall be reduced by any interest
earned by the General Partner with respect to bank accounts or other instruments
or accounts held by it on behalf of the Partnership; and provided, further, that
the General Partner shall not be reimbursed for any (i) trustees’/directors’
fees, (ii) income tax liabilities or (iii) filing or similar fees in connection
with maintaining the General Partner’s continued existence that are incurred by
the General Partner, but the Partners acknowledge that all other expenses of the
General Partner is deemed to be for the benefit of the Partnership.  Such
reimbursement shall be in addition to any reimbursement made as a result of
indemnification pursuant to Section 7.7 hereof.  Included among the expenditures
for which the General Partner shall be entitled to reimbursement hereunder shall
be any payments of debt service made by the General Partner, in its capacity as
General Partner, as guarantor or otherwise, with respect to indebtedness
encumbering any property held by the Partnership.

C.In the event that the Company shall elect to purchase from its shareholders
REIT Shares for the purpose of delivering such REIT Shares to satisfy an
obligation under any distribution reinvestment program adopted by the Company,
any employee share purchase plan adopted by the Company, or any similar
obligation or arrangement undertaken by the Company in the future, the purchase
price paid by the Company for such REIT Shares and any other expenses incurred
by the Company in connection with such purchase shall be considered expenses of
the Partnership and shall be reimbursed to the Company, subject to the condition
that:  (i) if such REIT Shares subsequently are sold by the Company, the Company
shall pay to the Partnership any proceeds received by the Company for such REIT
Shares (which sales proceeds shall include the amount of distributions
reinvested under any distribution reinvestment or similar program; provided,
that a transfer of REIT Shares for Partnership Units pursuant to Section 8.6
would not be considered a sale for such purposes); and (ii) if such REIT Shares
are not retransferred by the Company within 30 days after the purchase thereof,
the General Partner shall cause the Partnership to cancel a number of
Partnership Units held by the Company equal to the product obtained by
multiplying the Conversion Factor by the number of such REIT Shares (in which
case such reimbursement shall be treated as a distribution in redemption of
Partnership Units held by the Company).

31

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

Section 7.5.  Outside Activities of the General Partner

The General Partner and any Affiliates of the General Partner shall only conduct
the activities contemplated by this Agreement. Notwithstanding the foregoing,
the General Partner and any Affiliates of the General Partner may (a) acquire
Limited Partner Interests and shall be entitled to exercise all rights of a
Limited Partner relating to such Limited Partner Interests and (b) acquire less
than 5% of the equity securities of any Person, which securities are listed on
any national securities exchange and the General Partner or such Affiliate has
no other business relationship, direct or indirect, with the issuer of such
securities. For the avoidance of doubt, family members of Affiliates of the
General Partner are permitted to own real estate for commercial purposes.

Section 7.6.  Contracts with Affiliates

A.The Partnership may lend or contribute funds or other assets to, and borrow
funds from, its or the Company’s Subsidiaries or other Persons in which it or
the Company has an equity or other interests and such Persons may borrow funds
from, and lend or contribute funds or assets to, the Partnership, on terms and
conditions established by the General Partner, following the direction and
approval of the Board of Directors.  The foregoing authority shall not create
any right or benefit in favor of any Subsidiary or any other Person.

B.Except as provided in Section 7.5, the Partnership may transfer assets to
joint ventures, other partnerships, limited liability companies, real estate
investment trusts, corporations or other business entities in which it is or
thereby becomes a participant upon such terms and subject to such conditions
consistent with this Agreement and applicable law as the General Partner deems
appropriate, following the direction and approval of the Board of Directors.

C.Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are determined by the General Partner in good
faith to be fair and reasonable following the direction and approval of the
Board of Directors.

D.The General Partner, following the direction and approval of the Board of
Directors, may propose and adopt, on behalf of the Partnership, employee benefit
plans, share option plans, and similar plans funded by the Partnership for the
benefit of employees of the General Partner, the Company, the Partnership,
Subsidiaries of the Partnership or any Affiliate of any of them in respect of
services performed, directly or indirectly, for the benefit of the Partnership,
the Company, the General Partner or any Subsidiaries of the Partnership.

32

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

E.In connection with the Company’s initial public offering of REIT Shares, the
General Partner shall cause the Partnership to contribute the proceeds from the
initial public offering of REIT Shares that the Company contributed to the
Partnership in exchange for Partnership Units to NREF OP I, L.P. in an amount
equal to 28.1% of the net proceeds, NREF OP II, L.P. in an amount equal to 39.4%
of the net proceeds and NREF OP IV, L.P. in an amount equal to 32.6% of the net
proceeds. The General Partner, following the direction and approval of the Board
of Directors, shall cause the Partnership to contribute the proceeds from
subsequent offerings of REIT Shares that the Company contributes to the
Partnership in exchange for Partnership Units to the Partnership’s Subsidiaries
at the discretion of the General Partner, following the direction and approval
of the Board of Directors.

Section 7.7.  Indemnification

A.To the fullest extent permitted by Delaware law, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements, and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
that relate to the operations of the Partnership or the Company as set forth in
this Agreement, in which such Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise, except to the extent such Indemnitee acted in
bad faith, or with gross negligence or willful misconduct.  Without limitation,
the foregoing indemnity shall extend to any liability of any Indemnitee,
pursuant to a loan guaranty or otherwise for any indebtedness of the Partnership
or any Subsidiary of the Partnership (including without limitation, any
indebtedness which the Partnership or any Subsidiary of the Partnership has
assumed or taken subject to), and the General Partner is hereby authorized and
empowered, on behalf of the Partnership, to enter into one or more indemnity
agreements consistent with the provisions of this Section 7.7 in favor of any
Indemnitee having or potentially having liability for any such
indebtedness.  Any indemnification pursuant to this Section 7.7 shall be made
only out of the assets of the Partnership, and neither the General Partner nor
any Limited Partner shall have any obligation to contribute to the capital of
the Partnership, or otherwise provide funds, to enable the Partnership to fund
its obligations under this Section 7.7.

B.Reasonable expenses incurred by an Indemnitee who is a party to a proceeding
shall be paid or reimbursed by the Partnership in advance of the final
disposition of the proceeding, upon receipt by the Partnership of an undertaking
by or on behalf of the Indemnitee to repay such amount if it shall be determined
that the Indemnitee is not entitled to be indemnified as authorized in Section
7.7(A).

C.The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Indemnitees are indemnified.

33

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

D.The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

E.For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 7.7; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.

F.In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

G.An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

H.The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.  Any amendment,
modification or repeal of this Section 7.7 or any provision hereof shall be
prospective only and shall not in any way affect the Partnership’s liability to
any Indemnitee under this Section 7.7, as in effect immediately prior to such
amendment, modification, or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

Section 7.8.  Liability of the General Partner

A.Notwithstanding anything to the contrary set forth in this Agreement, none of
the General Partner, its Affiliates, or any of their respective officers,
trustees, directors, shareholders, partners, members, employees, representatives
or agents or any officer, employee, representative or agent of the Partnership
and its Affiliates (individually, a “Covered Person” and collectively, the
“Covered Persons”) shall be liable for monetary damages to the Partnership, any
Partners or any Assignees for losses sustained or liabilities incurred as a
result of errors in judgment or of any act or omission if the Covered Person’s
conduct did not constitute bad faith, gross negligence or willful misconduct.

34

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

B.The Limited Partners expressly acknowledge that the General Partner is acting
on behalf of the Partnership, the Limited Partners and the Company collectively,
that the General Partner is under no obligation to consider the separate
interests of the Limited Partners (except as otherwise provided herein) in
deciding whether to cause the Partnership to take (or decline to take) any
actions.  In the event of a conflict between the interests of the Company on the
one hand and the Limited Partners on the other, the General Partner shall,
consult with the Board of Directors, endeavor in good faith to resolve the
conflict in a manner not adverse to either the Company or the Limited Partners;
provided, however, that any such conflict that the General Partner in good faith
determines cannot be resolved in a manner not adverse to either the Company or
the Limited Partners shall be resolved in favor of the Company.  The General
Partner shall not be liable for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with such decisions; provided, that the General Partner has acted in good faith.

C.Subject to its obligations and duties as General Partner set forth in Section
7.1(A) hereof, the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its employees and agents.

D.Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the Covered Person’s liability to the Partnership and the Limited Partners
under this Section 7.8 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.

E.To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, any Covered Person acting under this Agreement or otherwise
shall not be liable to the Partnership or to any Partner for its good faith
reliance on the provisions of this Agreement.  The provisions of this Agreement,
to the extent that they restrict the duties and liabilities of a Covered Person
otherwise existing at law or in equity, are agreed by the Partners to replace
such other duties and liabilities of such Covered Person.

Section 7.9.  Other Matters Concerning the General Partner

A.The General Partner may rely and shall be protected in acting, or refraining
from acting, upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture, or other paper or
document believed by it in good faith to be genuine and to have been signed or
presented by the proper party or parties.

35

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

B.The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers, architects, engineers, environmental
consultants and other consultants and advisers selected by it, following the
direction and approval of the Board of Directors, and any act taken or omitted
to be taken in reliance upon the opinion of such Persons as to matters which the
General Partner reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.

C.The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers and
duly appointed attorneys-in-fact.  Each such attorney shall, to the extent
provided by the General Partner in the power of attorney, have full power and
authority to do and perform each and every act and duty which is permitted or
required to be done by the General Partner hereunder.

D.Notwithstanding any other provisions of this Agreement or the Act, any action
of the General Partner on behalf of the Partnership or any decision of the
General Partner to refrain from acting on behalf of the Partnership, undertaken
in the good faith belief that such action or omission is necessary or advisable
in order (i) to protect the ability of the Company to continue to qualify as a
REIT; (ii) for the Company to otherwise satisfy the REIT Requirements; or (iii)
to avoid the Company incurring any taxes under Section 337(d), 857, 1374 or 4981
of the Code, is expressly authorized under this Agreement and is deemed approved
by all of the Limited Partners.

Section 7.10.  Title to Partnership Assets

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof.

Section 7.11.  Reliance by Third Parties

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without consent or approval of any other Partner or
Person (unless set forth herein), to encumber, sell or otherwise use in any
manner any and all assets of the Partnership and to enter into any contracts on
behalf of the Partnership, and take any and all actions on behalf of the
Partnership and such Person shall be entitled to deal with the General Partner
as if the General Partner were the Partnership’s sole party in interest, both
legally and beneficially.  Each Limited Partner hereby waives any and all
defenses or other remedies which may be available against such Person to
contest, negate or disaffirm any action of the General Partner in connection
with any such dealing.  In no event shall any Person dealing with the General
Partner or its representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expedience
of any act or action of the

36

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

General Partner or its representatives.  Each and every certificate, document or
other instrument executed on behalf of the Partnership by the General Partner or
its representatives shall be conclusive evidence in favor of any and every
Person relying thereon or claiming thereunder that (i) at the time of the
execution and delivery of such certificate, document or instrument, this
Agreement was in full force and effect; (ii) the Person executing and delivering
such certificate, document or instrument was duly authorized and empowered to do
so for and on behalf of the Partnership; and (iii) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.

ARTICLE 8.

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.1.  Limitation of Liability

Each Limited Partner acting in its capacity as such shall have no liability
under this Agreement except for liability resulting from: (a) an act or omission
on the part of such Limited Partner that was committed in bad faith or was the
result of active and deliberate dishonesty; (b) in the case of any criminal
proceeding, an act or omission that such Limited Partner had reasonable cause to
believe was unlawful; (c) any transaction for which such Limited Partner
actually received an improper personal benefit in money, property or services in
violation or breach of any provision of this Agreement; or (d) as expressly
provided in this Agreement or under the Act.

Section 8.2.  Management of Business

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, trustee, director, member, employee or agent of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operation, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, trustee, director, member, employee or agent of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

Section 8.3.  Outside Activities of Limited Partners

Subject to any agreements entered into by a Limited Partner or its Affiliates
with the Partnership or any of its Subsidiaries, any Limited Partner (other than
the Company) and any officer, trustee, director, member, employee, agent,
trustee, Affiliate or shareholder of any such Limited Partner shall be entitled
to and may have business interests and engage in business activities in addition
to those relating to the Partnership, including business interests and
activities that are in direct competition with the Partnership or that are
enhanced by the activities of the Partnership.  Neither the

37

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

Partnership nor any Partners shall have any rights by virtue of this Agreement
in any business ventures of any Limited Partner or Assignee. None of the Limited
Partners (other than the Company) nor any other Person shall have any rights by
virtue of this Agreement or the Partnership relationship established hereby in
any business ventures of any other Person and such Person shall have no
obligation pursuant to this Agreement to offer any interest in any such business
ventures to the Partnership, any Limited Partner or any such other Person, even
if such opportunity is of a character which, if presented to the Partnership,
any Limited Partner or such other Person, could be taken by such Person.

Section 8.4.  Return of Capital

Except pursuant to the right of redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein.  Except to
the extent provided by Exhibit C hereof or as otherwise expressly provided in
this Agreement, no Limited Partner or Assignee shall have priority over any
other Limited Partner or Assignee, either as to the return of Capital
Contributions or as to profits, losses or distributions.

Section 8.5.  Rights of Limited Partners Relating to the Partnership

A.In addition to the other rights provided by this Agreement or by the Act, and
except as limited by Section 8.5(C), each Limited Partner shall have the right,
for a purpose reasonably related to such Limited Partner’s interest as a limited
partner in the Partnership, upon written demand with a statement of the purpose
of such demand and at such Limited Partner’s own expense (including such copying
and administrative charges as the General Partner may establish from time to
time):

(1)to obtain a copy of the Partnership’s federal, state and local income tax
returns for each Partnership Year;

(2)to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed; and

(3)to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and which each Partner has agreed to contribute in the future, and the
date on which each became a Partner.

B.The Partnership shall notify each Limited Partner, upon request, of the then
current Conversion Factor.

38

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

C.Notwithstanding any other provision of this Section 8.5, the General Partner
may keep confidential from the Limited Partners (except the Company, including
for the avoidance of doubt, its Board of Directors), for such period of time as
the General Partner determines, following the direction and approval of the
Board of Directors to be reasonable, any information that (i) the General
Partner reasonably believes to be in the nature of trade secrets or other
information, the disclosure of which the General Partner in good faith believes
is not in the best interests of the Partnership or could damage the Partnership
or its business; or (ii) the Partnership is required by law or by agreements
with an unaffiliated third party to keep confidential.

Upon written request by any Limited Partner, the General Partner shall cause the
ownership of Partnership Interests by such Limited Partner to be evidenced by a
certificate in such form as the General Partner may determine with respect to
any class of Partnership Interests issued from time to time under this
Agreement. The General Partner may direct a new certificate or certificates to
be issued in place of any certificate or certificates theretofore issued by the
Partnership alleged to have been lost, destroyed, stolen or mutilated, upon the
making of an affidavit of that fact by the person claiming the certificate to be
lost, destroyed, stolen or mutilated. Unless otherwise determined by the General
Partner, the owner of such lost, destroyed, stolen or mutilated certificate or
certificates, or his or her legal representative, shall be required, as a
condition precedent to the issuance of a new certificate or certificates, to
give the Partnership a bond in such sum as the General Partner may direct as
indemnity against any claim that may be made against the Partnership.

Section 8.6.  Redemption Right

A.Subject to Sections 8.6(B) and 8.6(C) hereof and at any time on or after such
date as expressly provided for in any agreement entered into between the
Partnership and any Limited Partner, each holder of a Common Unit (if other than
the General Partner), including a holder of any LTIP Units that are converted
into Common Units, shall have the right (the “Redemption Right”) to require the
Partnership to redeem on a Specified Redemption Date all or a portion of the
Partnership Units (provided that such Partnership Units constitute Common Units)
held by such holder at a redemption price equal to and in the form of the Cash
Amount to be paid by the Partnership; provided that the Partnership Units shall
have been outstanding for at least one year; provided, further, that the General
Partner, following the direction and approval of the Board of Directors, may
allow a holder to exercise its Redemption Right prior to the Common Units being
outstanding for one year in its discretion.  The Redemption Right shall be
exercised pursuant to a Notice of Redemption delivered to the Partnership (with
a copy to the General Partner) by the holder who is exercising the redemption
right (the “Redeeming Partner”); provided, however, that the Partnership shall
not be obligated to satisfy such Redemption Right if the Company elects to
purchase the Partnership Units subject to the Notice of Redemption pursuant to
Section 8.6(B).  A holder under this Section 8.6(A) may not exercise the
Redemption Right for less than 1,000 Partnership Units at any one time or, if
such holder holds less than 1,000 Partnership Units, all of the Partnership
Units held by such Partner.  The Redeeming Partner shall have no right, with
respect to any Partnership Units so redeemed, to receive any distributions paid
on

39

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

or after the Specified Redemption Date.  The Assignee of any holder herein may
exercise the rights of such Limited Partner pursuant to this Section 8.6(A), and
such Limited Partner shall be deemed to have assigned such rights to such
Assignee and shall be bound by the exercise of such rights by such Assignee.  In
connection with any exercise of such rights by an Assignee on behalf of a holder
in this Section 8.6(A), the Cash Amount shall be paid by the Partnership
directly to such Assignee and not to such holder.  Any Partnership Units
redeemed by the Partnership pursuant to this Section 8.6(A) shall be cancelled
upon such redemption.

B.Notwithstanding the provisions of Section 8.6(A), a Limited Partner that
exercises the Redemption Right shall be deemed to have offered to sell the
Partnership Units described in the Notice of Redemption to the Company, and the
Company may, in its sole and absolute discretion, elect to purchase directly and
acquire such Partnership Units by paying to the Redeeming Partner either the
Cash Amount or the REIT Shares Amount, as elected by the Company in its sole and
absolute discretion, on the Specified Redemption Date, whereupon the Company
shall acquire the Partnership Units offered for redemption by the Redeeming
Partner and shall be treated for all purposes of this Agreement as the owner of
such Partnership Units.  If the Company shall elect to exercise its right to
purchase Partnership Units under this Section 8.6(B) with respect to a Notice of
Redemption, it shall so notify the Redeeming Partner within five Business Days
after the receipt by it of such Notice of Redemption.  Unless the Company (in
its sole and absolute discretion) shall exercise its right to purchase
Partnership Units from the Redeeming Partner pursuant to this Section 8.6(B),
the Company shall not have any obligation to the Redeeming Partner or the
Partnership with respect to the Redeeming Partner’s exercise of the Redemption
Right.  In the event the Company shall exercise its right to purchase
Partnership Units with respect to the exercise of a Redemption Right in the
manner described in the first sentence of this Section 8.6(B), the Partnership
shall have no obligation to pay any amount to the Redeeming Partner with respect
to such Redeeming Partner’s exercise of such Redemption Right, and each of the
Redeeming Partner, the Partnership and the Company shall treat the transaction
between the Company and the Redeeming Partner, for federal income tax purposes,
as a sale of the Redeeming Partner’s Partnership Units to the Company.  Each
Redeeming Partner agrees to execute such documents as the Company may reasonably
require in connection with the issuance of REIT Shares upon exercise of the
Redemption Right.  In case of any reclassification of the REIT Shares
(including, but not limited to, any reclassification upon a consolidation or
merger in which the Company is the continuing corporation) into securities other
than REIT Shares, for purposes of this Section 8.6(B), the Company (or its
successor) may thereafter exercise its right to purchase Partnership Units for
the kind and amount of shares of such securities receivable upon such
reclassification by a holder of the number of REIT Shares for which such
Partnership Units could be purchased pursuant to this Section immediately prior
to such reclassification.

40

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

C.Notwithstanding the provisions of Section 8.6(A) and Section 8.6(B), a Partner
shall not be entitled to exercise the Redemption Right pursuant to Section
8.6(A) to the extent that the delivery of REIT Shares to such Partner on the
Specified Redemption Date by the Company pursuant to Section 8.6(B) (regardless
of whether or not the Company would in fact exercise its rights under Section
8.6(B)) would (i) be prohibited, as determined in the sole discretion of the
Company, under the Charter or (ii) cause the acquisition of REIT Shares by such
Partner to be “integrated” with any other distribution of REIT Shares for
purposes of complying with the Securities Act.

D.Each Partner covenants and agrees that all Partnership Units delivered for
redemption shall be delivered to the Partnership free and clear of all liens;
and, notwithstanding anything contained herein to the contrary, the Partnership
shall be under no obligation to acquire Partnership Units which are or may be
subject to any liens. Each Partner further agrees that, if any state or local
property transfer tax is payable as a result of the transfer of its Partnership
Units to the Partnership, such Partner shall assume and pay such transfer tax.

ARTICLE 9.

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1.  Records and Accounting

The General Partner shall keep or cause to be kept at the principal office of
the Partnership those records and documents required to be maintained by the Act
and other books and records deemed by the General Partner to be appropriate with
respect to the Partnership’s business, including, without limitation, all books
and records necessary to provide to the Limited Partners any information, lists
and copies of documents required to be provided pursuant to Section 9.3
hereof.  The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with GAAP, or such other
basis as the General Partner determines to be necessary or appropriate following
the direction and approval of the Board of Directors.

Section 9.2.  Fiscal Year

The fiscal year of the Partnership shall be the calendar year.

Section 9.3.  Reports

A.As soon as practicable, but in no event later than 105 days after the close of
each Partnership Year, the General Partner shall cause to be mailed to each
Limited Partner as of the close of the Partnership Year, an annual report
containing financial statements of the Partnership, or of the Company if such
statements are prepared solely on a consolidated basis with the Company, for
such Partnership Year, presented in accordance with GAAP, such statements to be
audited by a nationally recognized firm of independent public accountants
selected by the Company; provided, that if such financial statements of the
Company are available on the Securities and Exchange Commission’s website, then
this obligation shall be satisfied.

41

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

B.As soon as practicable, but in no event later than 105 days after the close of
each calendar quarter (except the last calendar quarter of each year), the
General Partner shall cause to be mailed to each Limited Partner as of the last
day of the calendar quarter, a report containing unaudited financial statements
of the Partnership, or of the Company, if such statements are prepared solely on
a consolidated basis with the Company, and such other information as may be
required by applicable law or regulation, or as the General Partner determines
to be appropriate; provided that if such financial statements of the Company are
available on the Securities and Exchange Commission’s website, then this
obligation shall be satisfied.

C.The Partnership shall also cause to be promptly prepared such reports and/or
information as are necessary for the Company to determine its qualification as a
REIT and its compliance with the requirements for REITs pursuant to the Code and
Regulations.

ARTICLE 10.

TAX MATTERS

Section 10.1.  Preparation of Tax Returns

The General Partner, following the direction and approval of the Board of
Directors, shall arrange for the preparation and timely filing of all returns of
Partnership income, gains, deductions, losses and other items required of the
Partnership for federal and state income tax purposes and shall furnish by July
31 of the year immediately following each taxable year, or as soon as reasonably
practicable thereafter, the tax information reasonably required by Limited
Partners for federal and state income tax reporting purposes.

Section 10.2.  Tax Elections

Except as otherwise provided herein, the General Partner, following the
direction and approval of the Board of Directors, shall determine whether to
make any available election pursuant to the Code.  Notwithstanding the above, in
making any such tax election the General Partner and the Board of Directors may,
but shall be under no obligation to, take into account the tax consequences to
the Limited Partners resulting from any such election.

The General Partner can, following the direction and approval of the Board of
Directors, elect to use any method permitted by Section 704(c) of the Code and
the Regulations thereunder to take into account any variation between the
adjusted basis of any property contributed (or deemed contributed) to the
Partnership by any Partner after the date hereof and such property’s initial
Carrying Value.  The General Partner shall have the right, following the
direction and approval of the Board of Directors, regarding the exercise of that
right, to seek to revoke any tax election it makes (including, without
limitation, an election under Section 754 of the Code) upon the General
Partner’s determination, following the direction and approval of the Board of
Directors, that such revocation is in the best interests of the Partners.

42

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

Section 10.3.  Partnership Representative

A.The General Partner, or such Person as may alternatively be designated by the
General Partner, following the direction and approval of the Board of Directors,
shall be the “partnership representative” (within the meaning of Section 6223 of
the Code) (the “Partnership Representative”).  The taking of any action and the
incurring of any expense by the Partnership Representative in connection with
any such proceeding, except to the extent required by law, is a matter of the
Partnership Representative, following the direction and approval of the Board of
Directors, and the provisions relating to indemnification provisions set forth
in Section 7.7 of this Agreement shall be fully applicable to the Partnership
Representative in its capacity as such.  Each Partner hereby agrees to cooperate
with, and to take all reasonable actions requested by the Partnership
Representative and the Partnership, to avoid or reduce any tax imposed under
Section 6225 of the Code, including (i) taking such actions as may be required
to effect the General Partner’s designation as the Partnership Representative,
and on behalf of the Partnership, the General Partner’s (or its designee’s)
appointment of any “designated individual,” (ii) providing any information or
taking such other actions as may be reasonably requested by the Partnership
Representative in order to determine whether any “imputed underpayment” (within
the meaning of Section 6225 of the Code) may be modified pursuant to Section
6225(c) of the Code, (iii) providing any information or taking such other
actions as may be reasonably requested by the Partnership Representative in
connection with any election made by the Partnership Representative pursuant to
Section 6226 of the Code, and (iv) upon the request of the Partnership
Representative, filing any amended U.S. federal income tax return or comply with
the alternative procedure described in Section 6225(c)(2)(B) of the Code, and
paying any tax due in connection with such tax return in accordance with Section
6225(c)(2) of the Code or any corresponding provision of applicable state or
local law. The provisions of this Section 10.3 and a Partner’s obligation to
comply with this Section 10.3 shall survive any liquidation and dissolution of
the Partnership and the transfer, assignment or liquidation of such Partner’s
Partnership Interest (including for the avoidance of doubt through exercise of
the Redemption Right).

B.The Partnership Representative shall receive no compensation for its
services.  All third party costs and expenses incurred by the Partnership
Representative in performing its duties as such (including legal and accounting
fees and expenses) shall be borne by the Partnership.  Nothing herein shall be
construed to restrict the Partnership from engaging an accounting and/or law
firm to assist the Partnership Representative in discharging its duties
hereunder, so long as the compensation paid by the Partnership for such services
is reasonable.

43

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

Section 10.4.  Withholding

Each Limited Partner hereby authorizes the Partnership to withhold from, or pay
on behalf of or with respect to, such Limited Partner any amount of federal,
state, local, or foreign taxes that the General Partner, following the direction
and approval of the Board of Directors, determines that the Partnership is
required to withhold or pay with respect to any amount distributable or
allocable to such Limited Partner pursuant to this Agreement (or with respect to
the grant of LTIP Units), including, without limitation, any taxes required to
be withheld or paid by the Partnership pursuant to Section 1441, 1442, 1445, or
1446 of the Code, and any taxes paid by the Partnership with respect to an
imputed underpayment.  Any amount paid on behalf of or with respect to a Limited
Partner shall constitute a loan by the Partnership to such Limited Partner,
which loan shall be repaid by such Limited Partner within 15 days after notice
from the General Partner that such payment must be made unless (i) the
Partnership withholds such payment from a distribution which would otherwise be
made to the Limited Partner, or (ii) the General Partner determines, following
the direction and approval of the Board of Directors, that such payment may be
satisfied out of the available funds of the Partnership which would, but for
such payment, be distributed to the Limited Partner.  Any amounts withheld
pursuant to the foregoing clause (i) or (ii) shall be treated as having been
distributed (or paid) to such Limited Partner.  In the event that a Limited
Partner fails to pay any amounts owed to the Partnership pursuant to this
Section 10.4 when due, the General Partner may, following the direction and
approval of the Board of Directors, elect to make the payment to the Partnership
on behalf of such defaulting Limited Partner, and in such event shall be deemed
to have loaned such amount to such defaulting Limited Partner and shall succeed
to all rights and remedies of the Partnership as against such defaulting Limited
Partner.  Without limitation, in such event the General Partner shall have the
right to receive distributions that would otherwise be distributable to such
defaulting Limited Partner until such time as such loan, together with all
interest thereon, has been paid in full, and any such distributions so received
by the General Partner shall be treated as having been distributed to the
defaulting Limited Partner and immediately paid by the defaulting Limited
Partner to the General Partner in repayment of such loan.  Any amounts payable
by a Limited Partner hereunder shall bear interest at the lesser of (A) the base
rate on corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, plus four percentage
points, or (B) the maximum lawful rate of interest on such obligation, such
interest to accrue from the date such amount is due (i.e., 15 days after demand)
until such amount is paid in full.  Each Limited Partner shall take such actions
as the Partnership or the General Partner shall request in order to perfect or
enforce the security interest created hereunder.  Upon a Limited Partner’s
complete withdrawal from the Partnership, such Limited Partner shall be required
to restore funds to the Partnership to the extent that the cumulative amount of
taxes withheld from or paid on behalf of, or with respect to, such Limited
Partner exceeds the sum of such amounts (i) repaid to the Partnership by such
Limited Partner, (ii) withheld from distributions to such Limited Partner and
(iii) paid by the General Partner on behalf of such Limited Partner.

44

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

ARTICLE 11.

TRANSFERS AND WITHDRAWALS

Section 11.1.  Transfer

A.The term “transfer,” when used in this Article 11 with respect to a
Partnership Unit, shall be deemed to refer to a transaction by which the General
Partner purports to assign all or any part of its General Partner Interest to
another Person or by which a Limited Partner purports to assign all or any part
of its Limited Partner Interest to another Person, and includes a sale,
assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange or any
other disposition by law or otherwise.  The term “transfer” when used in this
Article 11 does not include (i) any redemption of Partnership Interests by the
Partnership from a Limited Partner, (ii) any acquisition of Partnership Units
from a Limited Partner by the Company pursuant to Section 8.6, or (iii) any
distribution of Partnership Units by a Limited Partner to its beneficial owners.

B.No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article 11.  Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article 11 shall be null and void.

C.Notwithstanding the other provisions of this Article 11, the Partnership
Interests of the Company may be transferred, in whole or in part, at any time or
from time to time, to any Person that is, at the time of such transfer, a
Qualified REIT Subsidiary.  Upon any transfer permitted by this Section 11.1(C),
the Company shall be relieved of all its obligations under this Agreement.  The
provisions of Sections 11.2(B), 11.3, 11.4(A) and 11.5 hereof shall not apply to
any transfer permitted by this Section 11.1(C).

Section 11.2.  Transfer of General Partner Interest

A.The General Partner may not transfer any of its General Partner Interest or
withdraw as General Partner, or transfer any of its Limited Partner Interest,
except as provided in Section 11.2(B) or Section 11.2(C) hereof.

B.Except as set forth in Section 11.2(C), the General Partner shall not withdraw
from the Partnership and shall not transfer all or any portion of its General
Partner Interests in the Partnership (whether by sale, disposition, statutory
merger or consolidation, liquidation or otherwise) unless approved by the Board
of Directors.  Upon any transfer of the General Partner’s Partnership Interest
in accordance with the provisions of this Section 11.2(B), the transferee shall
become a successor General Partner for all purposes herein, and shall be vested
with the powers and rights of the transferor General Partner, and shall be
liable for all obligations and responsible for all duties of the General
Partner, once such transferee has executed such instruments as may be necessary
to effectuate such admission and to confirm the agreement of such transferee to
be bound by all the terms and provisions of this Agreement with respect to

45

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

the Partnership Interest so acquired.  It is a condition to any transfer by the
General Partner otherwise permitted hereunder that the transferee assumes, by
operation of law or express agreement, all of the obligations of the transferor
General Partner under this Agreement with respect to such transferred
Partnership Interest; provided, such transfer shall not relieve the transferor
General Partner of its obligations under this Agreement without the approval of
the Board of Directors.  In the event that the General Partner withdraws from
the Partnership, in violation of this Agreement or otherwise, the remaining
Partners may agree in writing to continue the business of the Partnership by
selecting a successor General Partner in accordance with the Act.

C.In the event a Bankruptcy Event occurs with respect to the General Partner,
the General Partner shall automatically withdraw from the Partnership, in its
role as the General Partner, without any action on the part of the General
Partner or any other Person, and shall transfer all of its General Partner
Interest in the Partnership to the successor general partner selected by the
Board of Directors.

Section 11.3.  Limited Partners’ Rights to Transfer

A.Except as provided in Section 11.3(B), no Limited Partner shall transfer all
or any portion of its Partnership Interest to any transferee without the
approval of the Board of Directors; provided, however, that if a Limited Partner
is subject to Incapacity, such Incapacitated Limited Partner may transfer all or
any portion of its Partnership Interest.

B.Notwithstanding any other provision of this Article 11, a Limited Partner may
transfer all or any portion of its Partnership Interest to any of its Affiliates
and such transferee shall be admitted as a Substituted Limited Partner, all
without obtaining the approval of the Board of Directors, unless such Affiliate
does not qualify as an “accredited investor” as such term is defined in Rule
501(a) of Regulation D.

C.If a Limited Partner is subject to Incapacity, the executor, administrator,
trustee, committee, guardian, conservator or receiver of such Limited Partner’s
estate shall have all of the rights of a Limited Partner, but not more rights
than those enjoyed by other Limited Partners, for the purpose of settling or
managing the estate and such power as the Incapacitated Limited Partner
possessed to transfer all or any part of his or its interest in the
Partnership.  The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.

D.Without limiting the generality of Section 11.3(B) hereof, the Board of
Directors may prohibit any transfer by a Limited Partner of its Partnership
Interest if, in the opinion of legal counsel to the Partnership or the Company,
such transfer would require filing of a registration statement under the
Securities Act or would otherwise violate any federal or state securities laws
or regulations applicable to the Partnership or the Partnership Units.

46

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

E.No transfer by a Limited Partner of its Partnership Units may be made to any
Person if (i) in the opinion of legal counsel for the Partnership or the Company
it could result in the Partnership being treated as an association taxable as a
corporation or a publicly traded partnership within the meaning of either
Section 469(k)(2) or Section 7704(b) of the Code; (ii) such transfer could be
treated as effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code; (iii) such transfer could cause the Partnership to
become, with respect to any employee benefit plan subject to Title I of ERISA or
to Section 4975 of the Code, a “party-in-interest” (as defined in Section 3(14)
of ERISA) or a “disqualified person” (as defined in Section 4975(c) of the
Code); (iv) such transfer could, in the opinion of legal counsel for the
Partnership or the Company, cause any portion of the assets of the Partnership
to constitute assets of any employee benefit plan pursuant to Department of
Labor Regulations Section 2510.3-101; or (v) such transfer could subject the
Partnership to be regulated under the Investment Company Act of 1940, as
amended, the Investment Advisers Act of 1940, as amended, or the fiduciary
responsibility provisions of ERISA.

F.No transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of Section
1.752-4(b) of the Regulations) to any lender to the Partnership whose loan
constitutes a Nonrecourse Liability, without the approval of the Board of
Directors.

G.The General Partner shall keep a register for the Partnership on which the
transfer, pledge or release of Partnership Units shall be shown and pursuant to
which entries shall be made to effect all transfers, pledges or releases as
required by the applicable sections of Article 8 of the Uniform Commercial Code,
as amended, in effect in the State of Delaware.  The General Partner shall (i)
place proper entries in such register clearly showing each transfer and each
pledge and grant of security interest and the transfer and assignment pursuant
thereto, such entries to be endorsed by the General Partner, and (ii) maintain
the register and make the register available for inspection by all of the
Partners and their pledgees at all times during the term of this
Agreement.  Nothing herein shall be deemed a consent to any pledge or transfer
otherwise prohibited under this Agreement.

Section 11.4.  Substituted Limited Partners

A.No Limited Partner shall have the right to substitute a transferee as a
Limited Partner in his or its place except upon approval of the Board of
Directors.  Following such approval of the Board of Directors, the transferee of
the interest of such Limited Partner shall be admitted pursuant to this Section
11.4 as a Substituted Limited Partner.  The Board of Directors’ failure or
refusal to permit a transferee of any such interests to become a Substituted
Limited Partner shall not give rise to any cause of action against the
Partnership, any Partner, or the Board of Directors.  A Person shall be admitted
to the Partnership as a Substituted Limited Partner only upon the aforementioned
consent of the Board of Directors and the furnishing to the Partnership of (i)
evidence of acceptance in form satisfactory to the General Partner of all of the
terms and conditions of this Agreement, including, without limitation, the power
of attorney granted in Section 2.4 hereof and (ii) such other documents to
effect such Person’s admission as a Substituted Limited Partner.  The admission
of any Person as a Substituted Limited Partner shall become effective on the
date upon which the name of such Person is recorded on the books and records of
the Partnership, following the consent of the Board of Directors to such
admission.

47

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

B.A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.

C.Upon the admission of a Substituted Limited Partner, the General Partner shall
amend Exhibit A to reflect the name, address, number of Partnership Units and
Percentage Interest (as applicable) of such Substituted Limited Partner and to
eliminate or adjust, if necessary, the name, address and interest of the
predecessor of such Substituted Limited Partner.

Section 11.5.  Assignees

If the Board of Directors does not consent to the admission of any permitted
transferee as a Substituted Limited Partner, as described in Section 11.4, such
transferee shall be considered an Assignee for purposes of this Agreement.  An
Assignee shall be deemed to have had assigned to it, and shall be entitled to
receive distributions from the Partnership and the share of Net Income, Net
Losses, Recapture Income, and any other items, gain, loss, deduction and credit
of the Partnership attributable to the Partnership Interest assigned to such
transferee, but shall not be deemed to be a holder of a Partnership Interest for
any other purpose under this Agreement, and shall not be entitled to vote such
Partnership Interest in any matter presented to the Limited Partners for a vote
(such Partnership Interest being deemed to have been voted on such matter in the
same proportion as all other Partnership Interest held by Limited Partners are
voted).  In the event any such transferee desires to make a further assignment
of any such Partnership Interest, such transferee shall be subject to all of the
provisions of this Article 11 to the same extent and in the same manner as any
Limited Partner desiring to make an assignment of his or its Partnership
Interest.

Section 11.6.  Drag-Along Rights

A.In the event of an Approved Sale, the Partners who approved the Approved Sale
(the “Approving Partners”) have the right to require each other Partner (the
“Non-Approving Partners”) to transfer all Partnership Units then held by such
Non-Approving Partner, free and clear of all liens, security interests or other
restrictions of any kind, in accordance with this Section 11.6.

B.In the event of an Approved Sale, the General Partner shall notify each
Non-Approving Partner no more than ten Business Days after the execution and
delivery by all of the parties thereto of the definitive agreement entered into
with respect to the Approved Sale and, in any event, no later than 20 Business
Days prior to the closing date of such Approved Sale, and each Non-Approving
Partner will, subject to satisfaction of the conditions in Section 11.6(C), (i)
if such transaction requires approval by the Partners, with respect to all
Partnership Units that such Partner owns or over which such Partner otherwise
exercises voting power, to vote (in person, by proxy or by action by written
consent, as applicable) all such Partnership Units in favor of, and adopt, such
Approved Sale, and to vote in opposition to any and all other proposals that
could reasonably be expected to delay or impair the ability of the Partnership
to consummate such Sale of the Partnership, (ii) refrain from exercising any
dissenter’s rights or rights of appraisal under applicable law at any time with
respect to such Approved Sale, and (iii) if the Approved Sale is structured as a
sale of Partnership Units, each Non-Approving Partner will agree to sell the
same proportion of Partnership Units beneficially held by such Partner as is
being sold by the Approving Partners to the Person(s) to whom the Approving
Partners propose to sell their Partnership Units, on the same terms and
conditions as the Approving Partners.  

48

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

C.The obligations of the Partners pursuant to this Section 11.6 with respect to
an Approved Sale are subject to the following conditions: (i) the aggregate
consideration payable upon consummation of such Approved Sale to all of the
Partners (the “Aggregate Consideration”) shall be allocated among the Partners
as set forth in Section 5.3, (ii) upon the consummation of the Approved Sale,
all of the Partners shall receive the same form of consideration per Partnership
Unit of the same class or other equity interest, as allocated pursuant to
subsection (i) hereof (except that a member of management may, with such
Partner’s consent, receive securities pursuant to a management “rollover” which
are not offered to all Partners), and (iii) that any indemnification, escrow,
holdback and adjustment obligations undertaken by any Partner shall be pro rata
among the Partners in proportion to the consideration to be received by the
Partners in such Approved Sale; provided that indemnification obligations that
relate solely to a particular Partner, such as indemnification with respect to
representations and warranties made by a Partner with respect to such Partner
(or such Partner’s ownership of Partnership Units) or covenants made by such
Partner, shall be borne only by such Partner and shall not be deemed to reduce
the Aggregate Consideration.

D.Subject to the foregoing, each Partner hereby agrees to execute and deliver
all related documentation and take such other action in support of the Sale of
the Partnership as shall reasonably be requested by the General Partner or the
Approving Partners in order to carry out the terms and provision of
this Section 11.6 , including without limitation executing and delivering
instruments of conveyance and transfer, and any purchase agreement, merger
agreement, indemnity agreement, escrow agreement, consent, waiver, governmental
filing, share certificates duly endorsed for transfer (free and clear of
impermissible liens, claims and encumbrances) and any similar or related
documents.  Subject to the satisfaction of the conditions in Section 11.6(C),
for purposes each Partner (and their respective spouses, if residing in a
community property state) hereby appoint the General Partner as their agent and
attorney-in-fact to execute any and all documents related in connection with an
Approved Sale (including documents granting customary indemnities to a buyer of
assets or securities consistent with this Agreement) on their behalf and
expressly bind themselves to such document by the General Partner’s execution of
such document without further action on their part.

Section 11.7. General Provisions

A.No Limited Partner may withdraw from the Partnership other than as a result of
a permitted transfer of all of such Limited Partner’s Partnership Interest in
accordance with this Article 11, pursuant to redemption of all of its
Partnership Units, or the acquisition thereof by the Company, under Section 8.6.

B.Any Limited Partner who shall transfer all of its Partnership Interest in a
transfer permitted pursuant to this Article 11 shall cease to be a Limited
Partner upon the admission of all Assignees of such Partnership Interest as
Substituted Limited Partners.  Similarly, any Limited Partner who shall transfer
all of its Partnership Units pursuant to a redemption of all of its Partnership
Units, or the acquisition thereof by the Company under Section 8.6 shall cease
to be a Limited Partner.

49

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

C.Transfers pursuant to this Article 11 may only be made on the first day of a
fiscal quarter of the Partnership, unless the General Partner and the Board of
Directors otherwise agrees.

D.If any Partnership Interest is transferred or assigned during any quarterly
segment of the Partnership’s fiscal year in compliance with the provisions of
this Article 11 or redeemed or transferred pursuant to Section 8.6 on any day
other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items attributable to such interest for such
Partnership Year shall be divided and allocated between the transferor Partner
and the transferee Partner by taking into account their varying interests during
the Partnership Year in accordance with Section 706(d) of the Code, using the
interim closing of the books method.  All distributions of Available Cash
attributable to such Partnership Interest with respect to which the Partnership
Record Date is before the date of such transfer, assignment, or redemption shall
be made to the transferor Partner or the Redeeming Partner, as the case may be,
and in the case of a transfer or assignment other than a redemption, all
distributions of Available Cash thereafter attributable to such Partnership
Interest shall be made to the transferee Partner.

ARTICLE 12.

ADMISSION OF PARTNERS

Section 12.1.  Admission of Successor General Partner

A successor to all of the General Partner Interest pursuant to Section 11.2
hereof who is proposed to be admitted as a successor General Partner shall be
admitted to the Partnership as the General Partner, effective immediately prior
to such transfer.  Any such transferee shall carry on the business of the
Partnership without dissolution.  In each case, the admission shall be subject
to the successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.  In the
case of such admission on any day other than the first day of a Partnership
Year, all items attributable to the General Partner Interest for such
Partnership Year shall be allocated between the transferring General Partner and
such successor as provided in Section 11.6(D) hereof.

Section 12.2.  Admission of Additional Limited Partners

A.A Person who makes a Capital Contribution to the Partnership in accordance
with this Agreement shall be admitted to the Partnership as an Additional
Limited Partner only upon furnishing to the General Partner (i) evidence of
acceptance in form satisfactory to the General Partner of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.4 hereof and (ii) such other documents or
instruments as may be required in the discretion of the General Partner in order
to effect such Person’s admission as an Additional Limited Partner, in each
case, after approval of the Board of Directors.

50

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

B.Notwithstanding anything to the contrary in this Section 12.2, no Person shall
be admitted as an Additional Limited Partner without the approval of the Board
of Directors.  The admission of any Person as an Additional Limited Partner
shall become effective on the date upon which the name of such Person is
recorded on the books and records of the Partnership, following the approval of
the Board of Directors of such admission.

C.If any Additional Limited Partner is admitted to the Partnership on any day
other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items allocable among Partners and Assignees for
such Partnership Year shall be allocated among such Additional Limited Partner
and all other Partners and Assignees by taking into account their varying
interests during the Partnership Year in accordance with Section 706(d) of the
Code, using the interim closing of the books method.  All distributions of
Available Cash with respect to which the Partnership Record Date is before the
date of such admission shall be made solely to Partners and Assignees, other
than such Additional Limited Partner, and all distributions of Available Cash
thereafter shall be made to all of the Partners and Assignees, including such
Additional Limited Partner.

Section 12.3.  Amendment of Agreement and Certificate of Limited Partnership

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4 hereof.

ARTICLE 13.

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.1.  Dissolution

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement.  Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership without dissolution.  The Partnership shall
dissolve, and its affairs shall be wound up, only upon the first to occur of any
of the following (“Liquidating Events”):

A.an election to dissolve the Partnership made by the General Partner following
the direction and approval of the Board of Directors with the consent of
Partners holding a majority of the Percentage Interests of the Limited Partners;

B.entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act;

51

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

C.at any time that there are no limited partners of the Partnership unless the
business of the Partnership is continued in accordance with the Act;

D.the sale of all or substantially all of the assets and properties of the
Partnership; or

E.any other event sufficient under the Act to cause the dissolution of the
Partnership.

Section 13.2.  Winding Up

A.Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and
Partners.  No Partner shall take any action that is inconsistent with, or not
necessary to or appropriate for, the winding up of the Partnership’s business
and affairs.  The General Partner, or, in the event there is no remaining
General Partner, any Person elected by a majority of the Percentage Interests of
the Limited Partners (the General Partner or such other Person being referred to
herein as the “Liquidator”), shall be responsible for overseeing the winding up
and dissolution of the Partnership and shall take full account of the
Partnership’s liabilities and property and the Partnership property shall be
liquidated as promptly as is consistent with obtaining the fair value thereof,
and the proceeds therefrom (which may, to the extent determined by the
Liquidator and approved by the Board of Directors, include REIT Shares of the
Company) shall be applied and distributed in the following order:

(1)First, in satisfaction of all of the Partnership’s Debts and liabilities to
creditors other than the Partners (whether by payment or the making of
reasonable provision for payment thereof);

(2)Second, to the payment and discharge of all of the Partnership’s Debts and
liabilities to the General Partner (whether by payment or the making of
reasonable provision for payment thereof), including, but not limited to,
amounts due as reimbursements under Section 7.4;

(3)Third, to the payment and discharge of all of the Partnership’s Debts and
liabilities to the other Partners; and

(4)The balance, if any, to the Partners in accordance with their Capital
Accounts, after giving effect to all contributions, distributions, and
allocations for all periods.

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13.

52

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

B.Notwithstanding the provisions of Section 13.2(A) hereof which require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the Partnership
the Liquidator, following the direction and approval of the Board of Directors,
determines that an immediate sale of part or all of the Partnership’s assets
would be impractical or would cause undue loss to the Partners, the Liquidator
may defer for a reasonable time the liquidation of any assets except those
necessary to satisfy liabilities of the Partnership (including to those Partners
as creditors) and/or distribute to the Partners, in lieu of cash, as tenants in
common and in accordance with the provisions of Section 13.2(A) hereof,
undivided interests in such Partnership assets as the Liquidator deems not
suitable for liquidation.  Any such distributions in kind shall be made only if,
in the good faith judgment of the Liquidator, following the direction and
approval of the Board of Directors, such distributions in kind are in the best
interest of the Partners, and shall be subject to such conditions relating to
the disposition and management of such properties as the Liquidator deems
reasonable and equitable and to any agreements governing the operation of such
properties at such time.  The Liquidator shall determine the fair market value
of any property distributed in kind using such reasonable method of valuation as
it may adopt.

C.In the discretion of the Liquidator, following the direction and approval of
the Board of Directors, a pro rata portion of the distributions that would
otherwise be made to the Partners pursuant to this Article 13 may be:

(1)distributed to a trust established for the benefit of the General Partner and
Limited Partners for the purposes of liquidating Partnership assets, collecting
amounts owed to the Partnership, and paying any contingent or unforeseen
liabilities or obligations of the Partnership or the General Partner arising out
of or in connection with the Partnership. The assets of any such trust shall be
distributed to the General Partner and Limited Partners from time to time, in
the reasonable discretion of the Liquidator, following the direction and
approval of the Board of Directors, in the same proportions as the amount
distributed to such trust by the Partnership would otherwise have been
distributed to the General Partner and Limited Partners pursuant to this
Agreement; or

(2)withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership; provided, that such
withheld or escrowed amounts shall be distributed to the General Partner and
Limited Partners in the manner and order of priority set forth in Section
13.2(A) as soon as practicable.

53

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

Section 13.3. Deficit Capital Account Restoration Obligation

In the event the Partnership or the General Partner’s interest therein
(including its interest if any as a Limited Partner) is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made
pursuant to this Article 13 to the General Partner and Limited Partners who have
positive Capital Accounts in compliance with Regulations Section
1.704-1(b)(2)(ii)(b)(3).  If any Partner has a deficit balance in its Capital
Account (after giving effect to all contributions, distributions and allocations
for all taxable years, including the year during which such liquidation occurs),
such Partner, if such Partner is a Limited Partner, shall have no obligation to
make any contribution to the capital of the Partnership with respect to such
deficit, and such deficit shall not be considered a Debt owed to the Partnership
or to any other Person for any purpose whatsoever, except to the extent
otherwise expressly agreed to by such Limited Partner and the Partnership;
provided, however, that such Partner, if such Partner is the General Partner,
shall contribute to the capital of the Partnership the amount necessary to
restore such deficit balance to zero in compliance with Regulations Section
1.704-1(b)(2)(ii)(b)(3).

Section 13.4.  Deemed Contribution and Distribution

Notwithstanding any other provision of this Article 13, in the event the
Partnership is “liquidated” within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g), but no Liquidating Event has occurred, the Partnership’s
property shall not be liquidated, the Partnership’s liabilities shall not be
paid or discharged, and the Partnership’s affairs shall not be wound
up.  Instead, for federal income tax purposes and for purposes of maintaining
Capital Accounts pursuant to Exhibit B hereto, the Partnership shall be deemed
to have contributed all Partnership property and liabilities to a new limited
partnership in exchange for an interest in such new limited partnership and,
immediately thereafter, the Partnership will be deemed to liquidate by
distributing interests in the new limited partnership to the Partners.

Section 13.5.  Rights of Limited Partners

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership.  Except as otherwise provided in this
Agreement, no Limited Partner shall have priority over any other Partner as to
the return of its Capital Contributions, distributions, or allocations.

Section 13.6.  Notice of Dissolution

In the event a Liquidating Event occurs, or an event occurs that would result in
a dissolution of the Partnership, the General Partner shall, within 30 days
thereafter, provide written notice thereof to each of the Partners.

54

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

Section 13.7.  Termination of Partnership and Cancellation of Certificate of
Limited Partnership

Upon the completion of the winding up of the Partnership and liquidation of its
assets, as provided in Section 13.2 hereof, the Partnership shall be terminated
by filing a certificate of cancellation with the Secretary of State of the State
of Delaware, canceling all qualifications of the Partnership as a foreign
limited partnership in jurisdictions other than the State of Delaware and taking
such other actions as may be necessary to terminate the Partnership.

Section 13.8.  Reasonable Time for Winding Up

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2 hereof, in order to minimize any losses otherwise attendant upon
such winding up, and the provisions of this Agreement shall remain in effect
among the Partners during the period of liquidation.

Section 13.9.  Waiver of Partition

No Partner nor any successor-in-interest to a Partner shall have the right while
this Agreement remains in effect to have any property of the Partnership
partitioned, or to file a complaint or institute any proceeding at law or in
equity to have such property of the Partnership partitioned, and each Partner,
on behalf of itself and its successors and assigns hereby waives any such right.
It is the intention of the Partners that the rights of the parties hereto and
their successors-in-interest to Partnership property, as among themselves, shall
be governed by the terms of this Agreement, and that the rights of the Partners
and their respective successors-in-interest shall be subject to the limitations
and restrictions as set forth in this Agreement.

ARTICLE 14.

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

Section 14.1.  Amendment of Partnership Agreement

A.A proposed amendment shall be adopted and be effective as an amendment hereto
if it is approved by the General Partner following the direction and approval of
the Board of Directors.

55

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

B.Notwithstanding Section 14.1(A) hereof, this Agreement shall not be amended
without the consent of each Partner materially adversely affected if such
amendment would (i) convert a Limited Partner Interest in the Partnership into a
General Partner Interest; (ii) modify the limited liability of a Limited Partner
in a manner materially adverse to such Limited Partner; (iii) alter rights of
such Partner to receive distributions pursuant to Article 5 or Article 13, or
the allocations specified in Article 6 (except as permitted pursuant to Section
4.2 hereof) in a manner materially adverse to such Partner; or (vi) amend this
Section 14.1(B); provided, however, that the consent of each Partner materially
adversely affected shall not be required for any amendment or action that
affects all Partners holding the same class or series of Partnership Units on a
uniform or pro rata basis.  Any amendment consented to by any Partner shall be
effective as to that Partner, notwithstanding the absence of such consent by any
other Partner.

Section 14.2.  Meetings of the Partners

A.Meetings of the Partners may be called by the General Partner and shall be
called upon the receipt by the General Partner of a written request either by
the Limited Partners (other than the Company) holding 20% or more of the
Partnership Interests or by the Board of Directors.  The request shall state the
nature of the business to be transacted.  Notice of any such meeting shall be
given to all Partners not less than seven days nor more than 30 days prior to
the date of such meeting.  Partners may vote in person or by proxy at such
meeting.  Except as otherwise expressly provided in this Agreement, the consent
of holders of a majority of the Percentage Interests held by Limited Partners
shall control.

B.Any action required or permitted to be taken at a meeting of the Partners may
be taken without a meeting if a written consent setting forth the action so
taken is signed by a majority of the Percentage Interests of the Partners (or
such other percentage as is expressly required by this Agreement).  Such consent
may be in one instrument or in several instruments, and shall have the same
force and effect as a vote of a majority of the Percentage Interests of the
Partners (or such other percentage as is expressly required by this
Agreement).  Such consent shall be filed with the General Partner.  An action so
taken shall be deemed to have been taken at a meeting held on the effective date
so certified.

C.Each Limited Partner may authorize any Person or Persons to act for him by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting.  Every proxy must be signed by the Limited Partner or his or its
attorney-in-fact.  No proxy shall be valid after the expiration of 11 months
from the date thereof unless otherwise provided in the proxy.  Every proxy shall
be revocable at the pleasure of the Limited Partner executing it, such
revocation to be effective upon the Partnership’s receipt of written notice of
such revocation from the Limited Partner executing such proxy.

56

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

D.Each meeting of the Partners shall be conducted by the General Partner or such
other Person as the General Partner may appoint pursuant to such rules for the
conduct of the meeting as the General Partner or such other Person deems
appropriate.  Without limitation, meetings of Partners may be conducted in the
same manner as meetings of the shareholders of the Company and may be held at
the same time, and as part of, meetings of the shareholders of the Company.

ARTICLE 15.

GENERAL PROVISIONS

Section 15.1.  Addresses and Notice

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to such Partner or
Assignee at the address set forth in Exhibit A or such other address of which
such Partner shall notify the General Partner in writing.

Section 15.2.  Titles and Captions

All article or section titles or captions in this Agreement are for convenience
only.  They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof.  Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.

Section 15.3.  Pronouns and Plurals

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neutral forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

Section 15.4.  Further Action

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

Section 15.5.  Binding Effect

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

57

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

Section 15.6.  Creditors

The provisions of this Agreement are solely for the purpose of defining the
interests of the Partners, inter se; and no other Person (i.e., a party who is
not a signatory hereto or a permitted successor to such signatory hereto) shall
have any right, power, title or interest by way of subrogation or otherwise, in
and to the rights, powers, title and provisions of this Agreement; provided,
that Indemnitees are intended third-party beneficiaries of Section 7.7. No
creditor or other third party having dealings with the Partnership shall have
the right to enforce the right or obligation of any Partner to make Capital
Contributions or loans to the Partnership or to pursue any other right or remedy
hereunder or at law or in equity. None of the rights or obligations of the
Partners herein set forth to make Capital Contributions or loans to the
Partnership shall be deemed an asset of the Partnership for any purpose by any
creditor or other third party, nor may any such rights or obligations be sold,
transferred or assigned by the Partnership or pledged or encumbered by the
Partnership to secure any Debt or other obligation of the Partnership or any of
the Partners.

Section 15.7.  Waiver

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute a waiver of any such
breach or any other covenant, duty, agreement or condition.

Section 15.8.  Counterparts

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all such parties are not signatories to the original or the same
counterpart.  Each party shall become bound by this Agreement immediately upon
affixing his or its signature hereto.

Section 15.9.  Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflict of laws. In the event of a conflict between any provision of this
Agreement and any non-mandatory provision of the Act, the provisions of this
Agreement shall control and take precedence.

Section 15.10.  Invalidity of Provisions

A.If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

58

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

B.Each Partner and Assignee hereby (i) submits to the exclusive jurisdiction of
any state or federal court sitting in the State of Delaware (collectively, the
“Delaware Courts”), with respect to any dispute arising out of this Agreement or
any transaction contemplated hereby to the extent such courts would have subject
matter jurisdiction with respect to such dispute, (ii) to the fullest extent
permitted by law, irrevocably waives, and agrees not to assert by way of motion,
defense, or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of any of the Delaware Courts, that its property
is exempt or immune from attachment or execution, that the action is brought in
an inconvenient forum, or that the venue of the action is improper, (iii) to the
fullest extent permitted by law, agrees that notice or the service of process in
any action, suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby shall be properly served or delivered if
delivered to such Partner or Assignee at such Partner’s or Assignee’s last known
address as set forth in the Partnership’s books and records, and (iv) to the
fullest extent permitted by law, irrevocably waives any and all right to trial
by jury in any legal proceeding arising out of or related to this Agreement or
the transactions contemplated hereby.

Section 15.11.  Entire Agreement

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes the Prior
Agreement and any other prior written or oral understandings or agreements among
them with respect thereto.

Section 15.12.  Legal Counsel Relationships

The Partners acknowledge and agree that Winston & Strawn LLP has only
represented the Company in connection with this Agreement and the other
transactions related hereto (the “Transactions”). Each Limited Partner, other
than the Company, is relying solely on his or its own tax and legal advisors,
and not Winston & Strawn LLP, with respect to the tax and other legal aspects of
his, her or its investment in the Partnership. Further, except for Winston &
Strawn LLP’s representation of the Company with respect to the Transactions, or
as may otherwise expressly be agreed in writing by Winston & Strawn LLP, in no
event shall an attorney-client relationship exist between Winston & Strawn LLP
on the one hand and any other Limited Partner and/or their Affiliates, on the
other hand. The Limited Partners further agree and consent that Winston & Strawn
LLP shall be permitted to render legal advice and to provide legal services to
any Limited Partner or the Partnership from time to time, and each Limited
Partner covenants and agrees that such representation of a Limited Partner or
the Partnership by such firm from time to time shall not disqualify such firm
from providing legal advice and legal services to their respective client
Limited Partners or Affiliates in matters related or unrelated to this
Agreement.

 

 

59

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GENERAL PARTNER:

 

 

 

 

NexPoint Real Estate Finance OP GP, LLC

 

 

 

 

By:

 

/s/ Dana Sprong

 

 

Name:

Dana Sprong

 

 

Title:

Sole Member

 

[Signature Page to Amended and Restated Limited Partnership Agreement of

NexPoint Real Estate Finance Operating Partnership, L.P.]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

LIMITED PARTNER

 

 

 

 

NexPoint Real Estate Finance, Inc.

 

 

 

 

By:

 

/s/ Brian Mitts

 

 

Name:

Brian Mitts

 

 

Title:

Chief Financial Officer,

 

 

 

Executive VP-Finance,

 

 

 

Secretary and Treasurer

 

[Signature Page to Amended and Restated Limited Partnership Agreement of

NexPoint Real Estate Finance Operating Partnership, L.P.]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

PARTIES TO PRIOR AGREEMENT

 

 

 

 

INITIAL GENERAL PARTNER:

 

 

 

 

/s/ Brian Mitts

 

 

Name:

Brian Mitts

 

 

 

 

 

 

 

 

INITIAL LIMITED PARTNER:

 

 

 

 

/s/ Matthew McGraner

 

 

Name:

Matthew McGraner

 

 

 

[Signature Page to Amended and Restated Limited Partnership Agreement of

NexPoint Real Estate Finance Operating Partnership, L.P.]

--------------------------------------------------------------------------------

 

EXHIBIT A

PARTNERS’ CONTRIBUTIONS AND PARTNERSHIP INTERESTS+

(As of February 11, 2020)

 

Name and

Address of

Partner

 

 

Cash

Contribution

 

 

Agreed Value

of Contributed

Property

 

 

Total

Contribution

 

 

Common

Units

 

 

LTIP

Units

 

 

Percentage

Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NexPoint Real

Estate Finance OP

GP, LLC


 

 

$0

 

 

N/A

 

 

N/A

 

 

0

 

 

N/A

 

 

0.0%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Partners

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NexPoint Real

Estate Finance, Inc.

300 Crescent Court

Suite 700

Dallas, Texas

75201

 

 

 

$85,879,984.95

 

 

N/A

 

 

N/A

 

 

5,000,000

 

 

N/A

 

 

100%

 

+ Subject to change as a result of subsequent contributions by the Company

 

 

A-1

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

EXHIBIT B

CAPITAL ACCOUNT MAINTENANCE

1.

Capital Accounts of the Partners

A.The Partnership shall maintain for each Partner a separate Capital Account in
accordance with the rules of Regulations Section 1.704-l(b)(2)(iv).  Such
Capital Account shall be increased by (i) the amount of all Capital
Contributions and any other deemed contributions made by such Partner to the
Partnership pursuant to the Agreement; and (ii) all items of Partnership income
and gain (including income and gain exempt from tax) computed in accordance with
Section 1.B hereof and allocated to such Partner pursuant to Section 6.1(A) of
the Agreement and Exhibit C of the Agreement, and decreased by (x) the amount of
cash or Agreed Value of all actual and deemed distributions of cash or property
made to such Partner pursuant to the Agreement, and (y) all items of Partnership
deduction and loss computed in accordance with Section 1.B hereof and allocated
to such Partner pursuant to Section 6.1.B of the Agreement and Exhibit C hereof.

B.For purposes of computing the amount of any item of income, gain, deduction or
loss (including “Net Income” or “Net Loss”) to be reflected in the Partners’
Capital Accounts, unless otherwise specified in the Agreement, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for federal income tax
purposes determined in accordance with Section 703(a) of the Code (for this
purpose all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments:

(1)Except as otherwise provided in Regulations Section 1.704-1(b)(2)(iv)(m), the
computation of all items of income, gain, loss and deduction shall be made
without regard to any election under Section 754 of the Code which may be made
by the Partnership; provided, that the amounts of any adjustments to the
adjusted bases of the assets of the Partnership made pursuant to Section 734 of
the Code as a result of the distribution of property by the Partnership to a
Partner (to the extent that such adjustments have not previously been reflected
in the Partners’ Capital Accounts) shall be reflected in the Capital Accounts of
the Partners in the manner and subject to the limitations prescribed in
Regulations Section 1.704-1(b)(2)(iv)(m)(4).

(2)The computation of all items of income, gain, and deduction shall be made
without regard to the fact that items described in Sections 705(a)(1)(B) or
705(a)(2)(B) of the Code are not includable in gross income or are neither
currently deductible nor capitalized for federal income tax purposes.

(3)Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

B-1

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

(4)In lieu of the depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such fiscal year.

(5)In the event the Carrying Value of any Partnership asset is adjusted pursuant
to Section 1.D hereof, the amount of any such adjustment shall be taken into
account as gain or loss from the disposition of such asset.

(6)Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition shall be added to such taxable income or loss.

(7)Notwithstanding any other provision of this Section 1.B, any items that are
specially allocated pursuant to Exhibit C of the Agreement shall not be taken
into account for purposes of computing Net Income or Net Loss.

The amounts of the items of Partnership income, gain, loss or deduction
available to be specially allocated pursuant to Exhibit C of the Agreement shall
be determined by applying rules analogous to those set forth in Sections 1.B(1)
through 1.B(5) above.

C.Generally, a transferee (including an Assignee) of a Partnership Unit shall
succeed to a pro rata portion of the Capital Account of the transferor.

D.(1) Consistent with the provisions of Regulations Section
1.704-1(b)(2)(iv)(f), and as provided in Section 1.D(2), the Carrying Value of
all Partnership assets shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property, as
of the times of the adjustments provided in Section 1.D(2) hereof, as if such
Unrealized Gain or Unrealized Loss had been recognized on an actual sale of each
such property and allocated pursuant to Section 6.1 of the Agreement.

(2)Such adjustments shall be made as of the following times: (a) immediately
prior to the acquisition of an additional interest in the Partnership by any new
or existing Partner in exchange for more than a de minimis Capital Contribution;
(b) immediately prior to the distribution by the Partnership to a Partner of
more than a de minimis amount of property as consideration for an interest in
the Partnership; (c) in connection with the grant of an interest in the
Partnership (other than a de minimis interest), as consideration for the
provision of services to or for the benefit of the Partnership by an existing
Partner acting in a partner capacity or by a new partner acting in a partner
capacity or in anticipation of being a partner; (d) the issuance of any LTIP
Units; and (e) immediately prior to the liquidation of the Partnership within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that
adjustments pursuant to clauses (a), (b) and (c) above shall be made only if the
General Partner determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Partners in the Partnership.

B-2

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

(3)In accordance with Regulations Section 1.704-1(b)(2)(iv)(e), the Carrying
Value of Partnership assets distributed in kind shall be adjusted upward or
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partnership property, as of the time any such asset is distributed.

(4)The Carrying Value of Partnership assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Section
734(b) or Section 743(b) of the Code, but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) and Section 1.B(1) hereof or Section
1.F of Exhibit C of the Agreement; provided, however, that Carrying Values shall
not be adjusted pursuant to this Section 1.D(4) to the extent that an adjustment
pursuant to Section 1.D(2) hereof is required in connection with a transaction
that would otherwise result in an adjustment pursuant to this Section 1.D(4).

(5)In determining Unrealized Gain or Unrealized Loss for purposes of this
Exhibit B, the aggregate cash amount and fair market value of all Partnership
assets (including cash or cash equivalents) shall be determined by the General
Partner using such reasonable method of valuation as it may adopt, or in the
case of a liquidating distribution pursuant to Article 13 of the Agreement,
shall be determined and allocated by the Liquidator using such reasonable method
of valuation as it may adopt.  The General Partner, or the Liquidator, as the
case may be, shall allocate such aggregate value among the assets of the
Partnership (in such manner as it determines following the direction and
approval of the Board of Directors to arrive at a fair market value for
individual properties).

If the Carrying Value of an asset has been determined or adjusted pursuant to
Section 1.B(2) or Section 1.B(4) of this Exhibit B, such Carrying Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset, for purposes of computing Net Income and Net Loss.

E.The initial Capital Account attributable to a Capital LTIP Unit shall equal
the Capital Account attributable to a Common Unit determined immediately
following the adjustment to the Carrying Value of Partnership assets pursuant to
Section 1.D of this Exhibit B in connection with the issuance of such Capital
LTIP Unit. The initial Capital Account attributable to a Profits LTIP Unit shall
equal zero.

F.The provisions of the Agreement (including this Exhibit B and other Exhibits
to the Agreement) relating to the maintenance of Capital Accounts are intended
to comply with Regulations Section 1.704-l(b), and shall be interpreted and
applied in a manner consistent with such Regulations.  In the event the General
Partner shall determine that it is prudent to modify (i) the manner in which the
Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Partnership, the
General Partner, or the Limited Partners) are computed; or (ii) the manner in
which items are allocated among the Partners for federal income tax purposes, in
order to comply with such Regulations or to comply with Section 704(c) of the
Code, the General Partner may make such modification without regard to Article
14 of the Agreement; provided, that it is not likely to have a material effect
on the amounts

B-3

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

distributable to any Person pursuant to Article 13 of the Agreement upon the
dissolution of the Partnership.  The General Partner also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Partners and the amount of Partnership capital reflected
on the Partnership’s balance sheet, as computed for book purposes, in accordance
with Regulations Section 1.704-1(b)(2)(iv)(q); and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause the
Agreement not to comply with Regulations Section 1.704-1(b).  In addition, the
General Partner may adopt and employ such methods and procedures for (i) the
maintenance of book and tax capital accounts; (ii) the determination and
allocation of adjustments under Sections 704(c), 734 and 743 of the Code; (iii)
the determination of Net Income, Net Loss, taxable income, taxable loss and
items thereof under the Agreement and pursuant to the Code; (iv) the adoption of
reasonable conventions and methods for the valuation of assets and the
determination of tax basis; (v) the allocation of asset value and tax basis; and
(vi) conventions for the determination of cost recovery, depreciation and
amortization deductions, as it determines in its sole discretion are necessary
or appropriate to execute the provisions of the Agreement, to comply with
federal and state tax laws, and are in the best interest of the Partners.

2.

No Interest

No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.

3.

No Withdrawal

No Partner shall be entitled to withdraw any part of his or its Capital
Contribution or his or its Capital Account or to receive any distribution from
the Partnership, except as provided in Articles 4, 5, 7 and 13 of the Agreement.

4.

Special Allocations in Connection with a Liquidating Event

Partners intend that the allocation of Net Income, Net Loss and other items of
income, gain, loss, deduction and credit required to be allocated to the Capital
Accounts of the Partners pursuant to the Agreement will result in final Capital
Account balances that will permit the amount each Partner is entitled to receive
upon “liquidation” of the Partnership (within the meaning of Section
1.704-1(b)(2)(ii)(g) of the Treasury Regulations) to equal the amount such
Partner would have received if such amount was distributable pro rata in
accordance with the Partners’ respective Percentage Interests (other than a
holder of Profits LTIP Units with respect to Profits LTIP Units for which the
Target Balance has not been achieved without regard to this Section 4 of this
Exhibit B). Accordingly, notwithstanding the provisions of Section 6.1(a) and
Section 6.1(b) of the Agreement, in the taxable year of the event precipitating
a Liquidating Event and thereafter, appropriate adjustments to allocations of
Net Income and Net Losses (and items thereof) to the Partners shall be made to
achieve such result to the maximum extent possible; provided, however, in no
event shall the balance of the Capital Account balance of a holder of Profits
LTIP Units (to the extent attributable to such Profits LTIP Units) for which the
Target Balance has not been achieved without regard to this Section 4 of this
Exhibit B be increased to an amount excess of the balance that would result
without regard to this Section 4 of this Exhibit B.

 

 

B-4

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

EXHIBIT C

SPECIAL ALLOCATION RULES; OTHER TAX MATTERS

1.

Special Allocation Rules

Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made:

A.Minimum Gain Chargeback.  Notwithstanding the provisions of Section 6.1 of the
Agreement or any other provisions of this Exhibit C, if there is a net decrease
in Partnership Minimum Gain during any Partnership taxable year, then, subject
to the exceptions set forth in Regulations Sections 1.704-2(f)(2)-(5), each
Partner shall be specially allocated items of Partnership income and gain for
such year (and, if necessary, subsequent years) in an amount equal to such
Partner’s share of the net decrease in Partnership Minimum Gain, as determined
under Regulations Section 1.704-2(g).  Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Partner pursuant thereto.  The items to be so allocated shall
be determined in accordance with Regulations Section 1.704-2(f)(6).  This
Section 1.A is intended to comply with the minimum gain chargeback requirements
in Regulations Section 1.704-2(f) and shall be interpreted consistently
therewith.  Solely for purposes of this Section 1.A, each Partner’s Adjusted
Capital Account Deficit shall be determined prior to any other allocations
pursuant to Section 6.1 of the Agreement with respect to such Partnership
taxable year and without regard to any decrease of Partner Minimum Gain during
such Partnership taxable year.

B.Partner Minimum Gain Chargeback.  Notwithstanding any other provision of
Section 6.1 of the Agreement or any other provisions of this Exhibit C (except
Section 1.A hereof), if there is a net decrease in Partner Minimum Gain
attributable to a Partner Nonrecourse Debt during any Partnership taxable year,
then, subject to the exceptions referred to in Regulations Section
1.704-2(i)(4), each Partner who has a share of the Partner Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Partner’s share of the net decrease in Partner
Minimum Gain attributable to such Partner Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(5).  Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Partner pursuant thereto.  The items to be so allocated
shall be determined in accordance with Regulations Section 1.704-2(i)(4).  This
Section 1.B is intended to comply with the minimum gain chargeback requirement
in such section of the Regulations and shall be interpreted consistently
therewith.  Solely for purposes of this Section 1.B, each Partner’s Adjusted
Capital Account Deficit shall be determined prior to any other allocations
pursuant to Section 6.1 of the Agreement or this Exhibit with respect to such
Partnership taxable year, other than allocations pursuant to Section 1.A hereof.

C-1

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

C.Qualified Income Offset.  In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
and after giving effect to the allocations required under Sections 1.A and 1.B
hereof such Partner has an Adjusted Capital Account Deficit, items of
Partnership income and gain (consisting of a pro rata portion of each item of
Partnership income, including gross income and gain for the Partnership taxable
year) shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, its Adjusted
Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible; provided, that an allocation pursuant to
this Section 1.C shall be made only if and to the extent that such Partner would
have an Adjusted Capital Account Deficit after all other allocations provided
for in Section 6.1 of the Agreement or any other provisions of this Exhibit C
have been tentatively made as if this Section 1.C were not in this Agreement.
This Section 1.C is intended to constitute a qualified income offset under
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

D.Nonrecourse Deductions.  Nonrecourse Deductions for any Partnership taxable
year shall be allocated to the Partners in accordance with their respective
Percentage Interests.  If the General Partner determines in its good faith
discretion that the Partnership’s Nonrecourse Deductions must be allocated in a
different ratio to satisfy the safe harbor requirements of the Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the Limited Partners, to revise the prescribed ratio to the
numerically closest ratio for such Partnership taxable year which would satisfy
such requirements.

E.Partner Nonrecourse Deductions.  Any Partner Nonrecourse Deductions for any
Partnership taxable year shall be specially allocated to the Partner who bears
the economic risk of loss with respect to the Partner Nonrecourse Debt to which
such Partner Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i).

F.Code Section 754 Adjustments.  To the extent an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the Code
is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to be taken
into account in determining Capital Accounts, the amount of such adjustment to
the Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such item of gain or loss shall be specially allocated to the
Partners in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such section of the Regulations.

C-2

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

G.Curative Allocations.  The allocations set forth in Section 1.A through 1.F of
this Exhibit C (the “Regulatory Allocations”) are intended to comply with
certain requirements of the Regulations under Section 704(b) of the Code.  The
Regulatory Allocations may not be consistent with the manner in which the
Partners intend to divide Partnership distributions.  Accordingly, the General
Partner is hereby authorized to divide other allocations of income, gain,
deduction and loss among the Partners so as to prevent the Regulatory
Allocations from distorting the manner in which Partnership distributions will
be divided among the Partners.  In general, the Partners anticipate that, if
necessary, this will be accomplished by specially allocating other items of
income, gain, loss and deduction among the Partners so that the net amount of
the Regulatory Allocations and such special allocations to each person is
zero.  However, the General Partner will have discretion to accomplish this
result in any reasonable manner; provided, however, that no allocation pursuant
to this Section 1.G shall cause the Partnership to fail to comply with the
requirements of Regulations Sections 1.704-1(b)(2)(ii)(d), -2(e) or -2(i).

H.Profits LTIP Unit Allocations. After giving effect to the special allocations
set forth in Section 1.A and Section 1.B of this Exhibit C, and the allocations
of Net Income under Section 6.1(a)(1) and Section 6.1(a)(2) (including, for the
avoidance of doubt, Liquidating Gains that are a component of Net Income) of the
Agreement, and subject to the other provisions of this Exhibit C, but before
allocations are made under Section 6.1(a)(3) of the Agreement:

(1)Any remaining Liquidating Gains shall first be allocated among the Partners
so as to cause, as nearly as possible, the Economic Capital Account Balances of
the Profits LTIP Unit holders, to the extent attributable to their ownership of
Profits LTIP Units, to be equal to (i) the Company Common Unit Economic Balance,
multiplied by (ii) the number of their Profits LTIP Units (with respect to each
Profits LTIP Unit holder, the “Target Balance”); provided that no such
Liquidating Gains will be allocated with respect to any particular Profits LTIP
Unit unless and to the extent that such Liquidating Gains, when aggregated with
other Liquidating Gains realized since the issuance of such Profits LTIP Unit,
exceed Liquidating Losses realized since the issuance of such Profits LTIP Unit.
Any such allocations shall be made among the Partners in proportion to the
aggregate amounts required to be allocated to each Partner under this Section
1.H.1 of this Exhibit C.

(2)After giving effect to the special allocations set forth above, if, due to
distributions with respect to Common Units in which the Profits LTIP Units do
not participate, forfeitures or otherwise, the Economic Capital Account Balance
of any present or former holder of Profits LTIP Units attributable to such
holder’s Profits LTIP Units, exceeds the Target Balance, then Liquidating Losses
shall be allocated to such holder, or Liquidating Gains shall be allocated to
the other Partners, to reduce or eliminate the disparity; provided, however,
that if Liquidating Losses or Liquidating Gains are insufficient to completely
eliminate all such disparities, such losses or gains shall be allocated among
Partners in a manner reasonably determined by the General Partner.

C-3

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

(3)The parties agree that the intent of this Section 1.H of this Exhibit C is

 

(a)

to the extent possible to make the Economic Capital Account Balance associated
with each Profits LTIP Unit economically equivalent to the Company Common Unit
Economic Balance and (ii) to allow conversion of a Profits LTIP Unit (assuming
prior vesting) into a Common Unit when sufficient Liquidating Gains have been
allocated to such Profits LTIP Unit pursuant to Section 1.H.1 of this Exhibit C
so that either its initial Book-Up Target has been reduced to zero or the parity
described in the definition of Target Balance has been achieved. The General
Partner, following the direction and approval of the Board of Directors, shall
be permitted to interpret this Section 1.H of this Exhibit C or to amend this
Agreement to the extent necessary and consistent with this intention.

 

(b)

In the event that Liquidating Gains or Liquidating Losses are allocated under
this Section 1.H of this Exhibit C, Net Income allocable under Section 6.1(a)(3)
of the Agreement and any Net Loss shall be recomputed without regard to the
Liquidating Gains or Liquidating Losses so allocated.

I.Forfeiture Allocations

(1)Subject to Section 1.I(2) of this Exhibit C, if any holder forfeits (or has
repurchased at less than fair market value) all or a portion of such holder’s
Partnership Units, the Partnership shall make forfeiture allocations to such
holder in the manner and to the extent required by proposed Regulations Section
1.704-1(b)(4)(xii) (as such proposed Regulations may be amended or modified,
including upon the issuance of temporary or final Treasury Regulations).

(2)If a Profits LTIP Unit holder forfeits any Profits LTIP Units to which
Liquidating Gain has previously be allocated pursuant to Section 1.H of this
Exhibit C, (i) the portion of such holders Capital Account attributable to such
Liquidating Gain allocated to such forfeited Profits LTIP Units shall be
re-allocated to such holder’s remaining Profits LTIP Units that were outstanding
on the date of the initial allocation of such Liquidating Gain to the extent
necessary to cause such holders Economic Capital Account Balance attributable to
each such Profits LTIP Unit to equal the Company Common Unit Economic Balance,
and (ii) forfeiture allocations shall be made pursuant to Section 1.I(1) of this
Exhibit C with respect to the amount of any such Liquidating Gain not
re-allocated pursuant to clause (i) above (and the Capital Account attributable
to the forfeited Profits LTIP Units that is not so reallocated or reduced to
zero through forfeiture allocations shall be reduced to zero).

C-4

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

2.

Allocations for Tax Purposes

A.Except as otherwise provided in this Section 2, for federal income tax
purposes, each item of income, gain, loss and deduction shall be allocated among
the Partners in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 6.1 of the Agreement and
Section 1 of this Exhibit C.

B.In an attempt to eliminate Book-Tax Disparities attributable to a Contributed
Property or Adjusted Property, items of income, gain, loss, and deduction shall
be allocated for federal income tax purposes among the Partners as follows:

(1)(a)In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Partners, consistent with the principles of Section
704(c) of the Code and the Regulations thereunder, and with the procedures and
methods described in Section 10.2 of the Agreement, to take into account the
variation between the 704(c) Value of such property and its adjusted basis at
the time of contribution; and

 

(b)

any item of Residual Gain or Residual Loss attributable to a Contributed
Property shall be allocated among the Partners in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.

(2)(a)In the case of an Adjusted Property, such items shall

(1)first, be allocated among the Partners in a manner consistent with the
principles of Section 704(c) of the Code and the Regulations thereunder to take
into account the Unrealized Gain or Unrealized Loss attributable to such
property and the allocations thereof pursuant to this Exhibit B; and

(2)second, in the event such property was originally a Contributed Property, be
allocated among the Partners in a manner consistent with Section 2.B(1) of this
Exhibit C; and

 

(b)

any item of Residual Gain or Residual Loss attributable to an Adjusted Property
shall be allocated among the Partners in the same manner as its correlative item
of “book” gain or loss is allocated pursuant to Section 6.1 of the Agreement and
Section 1 of this Exhibit C.

C-5

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

C.To the extent that the Treasury Regulations promulgated pursuant to Section
704(c) of the Code permit the Partnership to utilize alternative methods to
eliminate the disparities between the Carrying Value of property and its
adjusted basis, the General Partner shall have the authority to elect the method
to be used by the Partnership and such election shall be binding on all
Partners.

3.

No Withdrawal

No Partner shall be entitled to withdraw any part of its Capital Contribution or
its Capital Account or to receive any distribution from the Partnership, except
as provided in Articles 4, 5, 8 and 13 of the Agreement.

 

 

C-6

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

EXHIBIT D

NOTICE OF REDEMPTION

The undersigned Limited Partner hereby irrevocably requests NexPoint Real Estate
Finance Operating Partnership, L.P., a Delaware limited partnership (the
“Partnership”), to redeem                       Partnership Units in the
Partnership in accordance with the terms of the Amended and Restated Limited
Partnership Agreement of the Partnership and the Redemption Right referred to
therein; and the undersigned Limited Partner irrevocably (i) surrenders such
Partnership Units and all right, title and interest therein; and (ii) directs
that the Cash Amount or REIT Shares Amount (as determined by the Company)
deliverable upon exercise of the Redemption Right be delivered to the address
specified below, and if REIT Shares are to be delivered, such REIT Shares be
registered or placed in the name(s) and at the address(es) specified below.  The
undersigned hereby represents, warrants, and certifies that the undersigned (a)
has marketable and unencumbered title to such Partnership Units, free and clear
of the rights or interests of any other person or entity; (b) has the full
right, power, and authority to request such redemption and surrender such
Partnership Units as provided herein; and (c) has obtained the consent or
approval of all persons or entities, if any, having the right to consent or
approve such redemption and surrender of Units.  The undersigned Limited Partner
further agrees that, in the event that any state or local property tax is
payable as a result of the transfer of its Partnership Units to the Partnership
or the Company, the undersigned Limited Partner shall assume and pay such
transfer tax.

 

Dated:

 

 

 

 

 

 

 

Name of Limited Partner:

 

 

 

 

 

 

 

 

 

 

 

 

 

Please Print

 

 

 

 

 

 

 

 

 

 

 

(Signature of Limited Partner)

 

 

 

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

 

 

 

(City) (State) (Zip Code)

 

 

 

 

 

 

 

Signature Guaranteed by:

 

 

 

 

 

 

 

 

 

 

 

 

If REIT Shares are to be issued, issue to:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Please insert social security or identifying number:

 

 

 

D-1

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

EXHIBIT E

CONSTRUCTIVE OWNERSHIP DEFINITION

The term “Constructively Owns” means ownership determined through the
application of the constructive ownership rules of Section 318 of the Code, as
modified by Section 856(d)(5) of the Code.  Generally, as of the date first set
forth above, these rules provide the following:

a.an individual is considered as owning the Ownership Interest that is owned,
actually or constructively, by or for his spouse, his children, his
grandchildren, and his parents;

b.an Ownership Interest that is owned, actually or constructively, by or for a
partnership, limited liability company or estate is considered as owned
proportionately by its partners or beneficiaries;

c.an Ownership Interest that is owned, actually or constructively, by or for a
trust is considered as owned by its beneficiaries in proportion to the actuarial
interest of such beneficiaries (provided, however, that in the case of a
“grantor trust” the Ownership Interest will be considered as owned by the
grantors);

d.if ten (10) percent or more in value of the stock in a corporation is owned,
actually or constructively, by or for any person, such person shall be
considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such corporation in that proportion which the value of
the stock which such person so owns bears to the value of all the stock in such
corporation;

e.an Ownership Interest that is owned, actually or constructively, by or for a
partner or member which actually or constructively owns a 25% or greater capital
interest or profits interest in a partnership or limited liability company, or
by or to or for a beneficiary of an estate or trust shall be considered as owned
by the partnership, limited liability company, estate, or trust (or, in the case
of a grantor trust, the grantors);

f.if ten (10) percent or more in value of the stock in a corporation is owned,
actually or constructively, by or for any person, such corporation shall be
considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such person;

g.if any person has an option to acquire an Ownership Interest (including an
option to acquire an option or any one of a series of such options), such
Ownership Interest shall be considered as owned by such person;

E-1

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

h.an Ownership Interest that is constructively owned by a person by reason of
the application of the rules described in paragraphs (a) through (g) above
shall, for purposes of applying paragraphs (a) through (g), be considered as
actually owned by such person; provided, however, that (i) an Ownership Interest
constructively owned by an individual by reason of paragraph (a) shall not be
considered as owned by him for purposes of again applying paragraph (a) in order
to make another person the constructive owner of such Ownership Interest, (ii)
an Ownership Interest constructively owned by a partnership, estate, trust, or
corporation by reason of the application of paragraphs (e) or (f) shall not be
considered as owned by it for purposes of applying paragraphs (b), (c), or (d)
in order to make another person the constructive owner of such Ownership
Interest, (iii) if an Ownership Interest may be considered as owned by an
individual under paragraph (a) or (g), it shall be considered as owned by him
under paragraph (g), and (iv) for purposes of the above described rules, an S
corporation shall be treated as a partnership and any shareholder of the S
corporation shall be treated as a partner of such partnership except that this
rule shall not apply for purposes of determining whether stock in the S
corporation is constructively owned by any person.

i.For purposes of the above summary of the constructive ownership rules, the
term “Ownership Interest” means the ownership of stock with respect to a
corporation and, with respect to any other type of entity, the ownership of an
interest in either its assets or net profits.

 

 

E-2

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

EXHIBIT F

SCHEDULE OF PARTNERS’ OWNERSHIP
WITH RESPECT TO TENANTS

NONE

 

 

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

EXHIBIT G

NOTICE OF ELECTION BY PARTNER TO CONVERT

LTIP UNITS INTO COMMON UNITS

 

The undersigned holder of LTIP Units hereby irrevocably (i) elects to convert
__________ LTIP Units in NexPoint Real Estate Finance Operating Partnership,
L.P. (the “Partnership”) into Common Units in accordance with the terms of the
Amended and Restated Agreement of Limited Partnership of the Partnership, as
amended and/or restated from time to time, and (ii) directs that any cash in
lieu of Common Units that may be deliverable upon such conversion be delivered
to the address specified below. The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has title to such LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership, (b) has the full right, power, and authority to cause the
conversion of such LTIP Units as provided herein, and (c) has obtained the
consent to or approval of all persons or entities, if any, having the right to
consent or approve such conversion.

 

Dated:

 

 

 

 

 

 

 

 

 

Name of Limited Partner:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature of Limited Partner)

 

 

 

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

 

 

 

(City) (State) (Zip Code)

 

 

 

 

 

 

 

Signature Guaranteed by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AmericasActive:14016784.12

--------------------------------------------------------------------------------

 

EXHIBIT H

NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION OF

LTIP UNITS INTO COMMON UNITS

 

NexPoint Real Estate Finance Operating Partnership, L.P. (the “Partnership”)
hereby irrevocably elects to cause the number of LTIP Units held by the holder
of LTIP Units set forth below to be converted into Common Units in accordance
with the terms of the Amended and Restated Agreement of Limited Partnership of
the Partnership, as amended and/or restated from time to time.

 

Name of Holder:

 

 

 

Date of this Notice:

 

 

 

Number of LTIP Units to be Converted:

 

 

 

Please Print Exact Name as Registered

with Partnership:

 

 

 

AmericasActive:14016784.12